Case 1:11-cv-00691-LAK-RWL   Document
        Case 18-2191, Document          2285-1 2452297,
                               43, 12/10/2018,  Filed 08/05/19  Page
                                                         Page1 of 65 1 of 65




18-0855- cv(L)
18-2191-cv(CON)
     United States Court of Appeals
                                   for the
                      Second Circuit
                                     


                         CHEVRON CORPORATION,
                                              Plaintiff-Counter-Defendant-Appellee,
                                     – v. –
           DONZIGER & ASSOCIATES, PLLC, STEVEN DONZIGER,
              THE LAW OFFICES OF STEVEN R. DONZIGER,
                                         Defendants-Counter-Claimants-Appellants.

             (For Continuation of Caption See Reverse Side of Cover)
                        ___________________________
         ON APPEAL FROM THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF NEW YORK

     BRIEF FOR DEFENDANT-COUNTER-CLAIMANT-
                 APPELLANT PRO SE


                                              STEVEN R. DONZIGER
                                              245 West 104th Street
                                              New York, New York 10025
                                              (917) 566-2526

                                              Defendant-Appellant Pro Se
Case 1:11-cv-00691-LAK-RWL   Document
        Case 18-2191, Document          2285-1 2452297,
                               43, 12/10/2018,  Filed 08/05/19  Page
                                                         Page2 of 65 2 of 65




   PABLO FAJARDO MENDOZA, LUIS YANZA, FRENTE DE DEFENSA DE LA
  AMAZONIA, AKA AMAZON DEFENSE FRONT, SELVA VIVA SELVIVA CIA,
      LTDA, MARIA AGUINDA SALAZAR, CARLOS GREFA HUATATOCA,
    CATALINA ANTONIA AGUINDA SALAZAR, LIDIA ALEXANDRA AGUIN
AGUINDA, PATRICIO ALBERTO CHIMBO YUMBO, CLIDE RAMIRO AGUINDA
 AGUINDA, LUIS ARMANDO CHIMBO YUMBO, BEATRIZ MERCEDES GRETA
     TANGUILA, LUCIO ENRIQUE GREFA TANGUILA, PATRICIO WILSON
    AGUINDA AGUINDA, CELIA IRENE VIVEROS CUSANGUA, FRANCISCO
    MATIAS ALVARADO YUMBO, FRANCISCO ALVARADO YUMBO, OLGA
   GLORIA GREFA CERDA, LORENZO JOSE ALVARADO YUMBO, NARCISA
AIDA TANGUILA NARVAEZ, BERTHA ANTONIA YUMBO TANGUILA, GLORIA
 LUCRECIA TANGUI GREFA, FRANCISCO VICTOR TANGUILA GREFA, ROSA
    TERESA CHIMBO TANGUILA, JOSE GABRIEL REVELO LLORE, MARIA
CLELIA REASCOS REVELO, MARIA MAGDALENA RODRI BARCENES, HUGO
     GERARDO CAMACHO NARANJO, JOSE MIGUEL LPIALES CHICAIZA,
   HELEODORO PATARON GUARACA, LUISA DELIA TANGUILA NARVAEZ,
      LOURDES BEATRIZ CHIMBO TANGUIL, MARIA HORTENCIA VIVER
     CUSANGUA, SEGUNDO ANGEL AMANTA MILAN, OCTAVIO ISMAEL
    CORDOVA HUANCA, ELIAS ROBERTO PIYAHUA PAYAHUAJE, JAVIER
PIAGUAJE PAYAGUAJE, DANIEL CARLOS LUSITAND YAIGUAJE, BENANCIO
   FREDY CHIMBO GREFA, GUILLERMO VICENTE PAYAGUA LUSITANTE,
 DELFIN LEONIDAS PAYAGU PAYAGUAJE, ALFREDO DONALDO PAYAGUA
      PAYAGUAJE, MIGUEL MARIO PAYAGUAJE PAYAGUAJE, TEODORO
      GONZALOPIAGUAJE PAYAGUAJE, FERMIN PIAGUAJE PAYAGUAJE,
  REINALDO LUSITANDE YAIGUAJE, LUIS AGUSTIN PAYAGUA PIAGUAJE,
   EMILIO MARTIN LUSITAND YAIGUAJE, SIMON LUSITANDE YAIGUAJE,
   ARMANDO WILMER PIAGUAJE PAYAGUAJE, ANGEL JUSTINO PIAGUAG
   LUCITANT, KEMPERI BAIHUA HUANI, AHUA BAIHUA CAIGA, PENTIBO
  BAIHUA MIIPO, DABOTA TEGA HUANI, AHUAME HUANI BAIHUA, APARA
   QUEMPERI YATE, BAI BAIHUA MIIPO, BEBANCA TEGA HUANI, COMITA
  HUANI YATE, COPE TEGA HUANI, EHUENGUINTO TEGA, GAWARE TEGA
 HUANI, MARTIN BAIHUA MIIPO, MENCAY BAIHUA TEGA, MENEMO HUANI
BAIHUA, MIIPO YATEHUE KEMPERI, MINIHUA HUANI YATE, NAMA BAIHUA
HUANI, NAMO HUANI YATE, OMARI APICA HUANI, OMENE BAIHUA HUANI,
 YEHUA TEGA HUANI, WAGUI COBA HUANI, WEICA APICA HUANI, TEPAA
 QUIMONTARI WAIWA, NENQUIMO VENANCIO NIHUA, COMPA GUIQUITA,
      CONTA NENQUIMO QUIMONTARI, DANIEL EHUENGEI, NANTOQUI
  NENQUIMO, OKATA QUIPA NIHUA, CAI BAIHUA QUEMPERI, OMAYIHUE
 BAIHUA, TAPARE AHUA YETE, TEWEYENE LUCIANA NAM TEGA, ABAMO
     OMENE, ONENCA ENOMENGA, PEGO ENOMENGA, WANE IMA, WINA
              ENOMENGA, CAHUIYA OMACA, MIRNA YETI,
                                                                      Defendants,
               (For Continuation of Caption See Last Page of Cover)
Case 1:11-cv-00691-LAK-RWL   Document
        Case 18-2191, Document          2285-1 2452297,
                               43, 12/10/2018,  Filed 08/05/19  Page
                                                         Page3 of 65 3 of 65




      STRATUS CONSULTING, INC., DOUGLAS BELTMAN, ANN MAEST,

                                                Defendants-Counter-Claimants,

                  ANDREW WOODS, LAURA J. GARR, H5,
                                                                 Respondents.
    Case 1:11-cv-00691-LAK-RWL   Document
            Case 18-2191, Document          2285-1 2452297,
                                   43, 12/10/2018,  Filed 08/05/19  Page
                                                             Page4 of 65 4 of 65




                                        TABLE OF CONTENTS
TABLE OF AUTHORITIES .................................................................................... ii
PRELIMINARY STATEMENT ...............................................................................1
JURISDICTIONAL STATEMENT ..........................................................................9
STATEMENT OF THE ISSUES.............................................................................11
I. STATEMENT OF THE CASE .........................................................................12
        A.       The “NY Judgment” and the District Court’s Prompt
                 Clarification Thereto ...........................................................................16
        B.       This Court’s Subsequent Reliance on the Limited Nature
                 of the Injunctive Relief Granted in the NY Judgment ........................20
        C.       Chevron’s Contempt Motion, Undersigned’s Motion for
                 Relief, the June 28 Hearing, and the District Court’s
                 Persistent Refusal to Rule ...................................................................22
        D.       Chevron’s Subsequent Unconstitutional and Abusive
                 Discovery Campaign ...........................................................................26
II. ARGUMENT ....................................................................................................30
        A.       Standard of Review .............................................................................30
        B.       The District Court Improperly Modified the NY
                 Judgment Injunction and Applied It To Authorize
                 Otherwise Unwarranted and Abusive Discovery ................................32
        C.       The District Court Erred in Denying the Motion to
                 Dismiss ................................................................................................41
        D.       The District Court’s Error Is Compounded By the
                 Flagrantly Unconstitutional Nature of Chevron’s
                 Discovery Campaign ...........................................................................44
        E.       The District Court Abused Its Discretion by Looking Past
                 Chevron’s Misconduct and Other Equitable Factors to
                 Issue an Astronomical Award of Costs ...............................................49
CONCLUSION.......................................................................................................55
    Case 1:11-cv-00691-LAK-RWL   Document
            Case 18-2191, Document          2285-1 2452297,
                                   43, 12/10/2018,  Filed 08/05/19  Page
                                                             Page5 of 65 5 of 65




                                        TABLE OF AUTHORITIES

Cases
Arista Records, LLC v. Doe 3, 604 F.3d 110 (2d Cir.
 2010) .....................................................................................................................45
ARP Films, Inc. v. Marvel Entertainment Group, Inc.,
 952 F.2d 643 (2d Cir. 1991) .................................................................................31
Ashcroft v. Iqbal, 556 U.S. 662 (2009) ......................................................... 9, 34, 43
AXA Versicherung AG v. New Hampshire Ins. Co., 769
 F. Supp. 2d 623 (S.D.N.Y. 2011) .........................................................................50
Bates v. Little Rock, 361 U.S. 516 (1960)................................................................46
Bell Atl. Corp. v. Twombly, 550 U.S. 544 (2007) ....................................................43
Bernard v. County of Suffolk, 356 F.3d 495 (2d Cir.
 2004) .............................................................................................................. 10, 43
Black Panther Party v. Smith, 661 F.2d 1243 (D.C. Cir.
  1981) .....................................................................................................................47
Buckley v. Valeo, 424 U.S. 1 (1976) ........................................................................46
Chevron Corp. v. Donziger, 833 F.3d 74 (2016) ............................................. passim
Chevron Corp. v. Donziger, 974 F. Supp. 2d 362
 (S.D.N.Y. 2014) ............................................................................................ passim
Chiste v. Hotels.com L.P., 756 F. Supp. 2d 382 (S.D.N.Y.
 2010) .....................................................................................................................36
Church of Am. Knights of the Ku Klux Klan v. Kerik, 356
 F.3d 197 (2d Cir. 2004).........................................................................................45
Citizens United v. Schneiderman, 882 F.3d 374 (2d Cir.
 2018) .....................................................................................................................47
Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541
 (1949) ....................................................................................................... 10, 43, 45
Cont'l Cas. Co. v. Coastal Sav. Bank, 977 F.2d 734 (2d
 Cir. 1992) ..............................................................................................................35



                                                              ii
    Case 1:11-cv-00691-LAK-RWL   Document
            Case 18-2191, Document          2285-1 2452297,
                                   43, 12/10/2018,  Filed 08/05/19  Page
                                                             Page6 of 65 6 of 65




Drywall Tapers & Pointers v. Local 530, 889 F.2d 389
 (2d Cir.1989) .........................................................................................................32
Eilers v. Palmer, 575 F. Supp. 1259 (D. Minn. 1984).............................................46
Gonzalez v. J.P. Morgan Chase Bank, N.A., 228 F. Supp.
 3d 277 (S.D.N.Y. 2017) ........................................................................................35
In re FCC, 217 F.3d 125 (2d Cir. 2000) ........................................................... 37, 39
In re MidAmerican Energy Co., 286 F.3d 483 (8th Cir.
  2002) .............................................................................................................. 37, 39
Int'l Bhd. of Teamsters v. E. Conference of Teamsters,
  160 F.R.D. 452 (S.D.N.Y. 1995) ..........................................................................36
Int'l Soc'y for Krishna Consciousness, Inc. v. Lee, 1985
  WL 315 (S.D.N.Y. Feb. 28, 1985)..................................................... 45, 46, 47, 48
Int'l Union v. Nat'l Right to Work, 590 F.2d 1139 (D.C.
  Cir. 1978) ..............................................................................................................47
L–3 Communications Corp. v. OSI Sys., Inc., 607 F.3d 24
 (2d Cir. 2010) ........................................................................................................50
Local 1814 v. Waterfront Comm'n of New York Harbor,
 667 F.2d 267 (2d Cir. 1981) .................................................................................47
Moore v. County of Delaware, 586 F.3d 219 (2d Cir.
 2009) .....................................................................................................................50
NAACP v. Alabama, 357 U.S. 449 (1958) .................................................. 46, 48, 49
Perdue v. Kenny A. ex rel. Winn, 559 U.S. 542 (2010) ...........................................50
Rothstein v. Balboa Ins. Co., 794 F.3d 256 (2d Cir. 2015) .............................. 10, 31
Sierra Club v. U.S. Army Corps of Engineers, 732 F.2d
  253 (2d Cir. 1984) .......................................................................................... 31, 34
St. German of Alaska E. Orthodox Catholic Church v.
  United States, 840 F.2d 1087 (2d Cir. 1988) ........................................................47
Tomasino v. Estee Lauder Companies, Inc., 2015 WL
 1470177 (E.D.N.Y. Mar. 31, 2015) ......................................................................37
United States v. Quintieri, 306 F.3d 1217 (2d Cir. 2002) .......................................37
Wilder v. GL Bus Lines, 258 F.3d 126 (2d Cir. 2001) .............................................49
                                                             iii
    Case 1:11-cv-00691-LAK-RWL   Document
            Case 18-2191, Document          2285-1 2452297,
                                   43, 12/10/2018,  Filed 08/05/19  Page
                                                             Page7 of 65 7 of 65




Wilton v. Seven Falls Co., 515 U.S. 277 (1995) ......................................................36
Woods v. Rondout Valley Cent. Sch. Dist. Bd of Educ.,
 466 F.3d 232 (2d Cir. 2006) .................................................................................43

Statutes
28 U.S.C. § 1291 ........................................................................................................9
28 U.S.C. § 1292(a)(1) ...............................................................................................8
28 U.S.C. § 2201(a) .......................................................................................... 31, 33

Rules
Federal Rule of Civil Procedure 54(d)(1) ......................................................... 46, 52
Federal Rule of Civil Procedures 12(b)(6) ..............................................................28

Other Authorities
Alexander Zaitchik, Sludge Match: Inside Chevron’s $9
 Billion Legal Battle With Ecuadorean Villagers,
 Rolling Stone, Aug. 28, 2014, at https://bit.ly/1vSVlOU .....................................12
Brief for Amici Curiae Amazon Watch and Rainforest
 Action Network in Support of Petitioners, No. 16-1178
 (U.S. May 1, 2017), 2017 WL 1735884, at
 https://bit.ly/2RILJHE .............................................................................................3
David Feige, Pursuing the polluters: An environmental
 lawsuit may open the door for small countries to take
 on the multinationals, L.A. Times, Apr. 20, 2008, at
 https://lat.ms/2rsBE6d...........................................................................................11
James North, Ecuador’s Battle for Environmental Justice
  Against Chevron, The Nation, June 2, 2015, at
  https://bit.ly/2cyWXOc .........................................................................................12
Legendary Ecuadorian Nurse Who Hosted Celebrities
 and Battled Chevron Over Pollution Tragically Dies of
 Cancer, CSRwire, Jan. 4, 2017, at
 https://bit.ly/2QqlCsw ...........................................................................................12



                                                           iv
    Case 1:11-cv-00691-LAK-RWL   Document
            Case 18-2191, Document          2285-1 2452297,
                                   43, 12/10/2018,  Filed 08/05/19  Page
                                                             Page8 of 65 8 of 65




Marco Simons, What You Think You Know About
 Chevron and Steven Donziger Is Wrong, EarthRights
 Blog, Oct. 30, 2015, at https://bit.ly/2EolFyD ......................................................12
New Study Confirms Chevron Caused "Widespread"
 Pollution and Health Problems in Ecuador, Validating
 Historic Court Judgment, CSRwire, Jun. 18, 2014, at
 https://bit.ly/1lFtSih ..............................................................................................12
Open Letter from Environmental Groups, Jan. 23, 2014,
 at https://bit.ly/2QtgHqU ......................................................................................23
Rex Weyler, Chevron’s SLAPP suit against
 Ecuadorians: corporate intimidation, Greenpeace
 International, May 11, 2018, at https://bit.ly/2Gfvb3i ..........................................12
Simon Romero and Clifford Krauss, Ecuador Judge
  Orders Chevron to Pay $9 Billion, New York Times,
  Feb. 14, 2011, at https://nyti.ms/2L8Uubw ..........................................................11
Simon Romero and Clifford Krauss, In Ecuador,
  Resentment of an Oil Company Oozes, The New York
  Times, 15 May 2009, at https://nyti.ms/2SK3hDB ..............................................11
Steven Mufson, Chevron, Patton Boggs settle their epic
  legal battle over jungle oil pits in Ecuador, Wash. Post,
  May 7, 2014, at https://wapo.st/2Pt1K2l .............................................................25




                                                           v
   Case 1:11-cv-00691-LAK-RWL   Document
           Case 18-2191, Document          2285-1 2452297,
                                  43, 12/10/2018,  Filed 08/05/19  Page
                                                            Page9 of 65 9 of 65




                         PRELIMINARY STATEMENT

      Two years ago this Court affirmed the district court’s judgment on the merits

in this action. Chevron Corp. v. Donziger, 833 F.3d 74 (2016) (“RICO Affirmance”);

Chevron Corp. v. Donziger, 974 F. Supp. 2d 362 (S.D.N.Y. 2014) (“RICO

Opinion”). In its decision, this Court repeatedly made clear that its affirmance was

predicated on the fact that the district court issued only narrow and “confine[d]”

injunctive relief (called the “NY Judgment” by the district court and here, see SPA1)

alongside its findings, relief that prevented only undersigned (now litigating this

appeal pro se) and two of the 47 named Ecuadorian plaintiffs who won the Ecuador

pollution judgment against Chevron (called the “Lago Agrio Judgment” or

“Judgment” by the district court and here) from “profiting” from a collection on the

Judgment. Citing comity concerns, this Court found essential the fact that the district

court’s relief would not “disturb,” much less “invalidate,” the Lago Agrio Judgment

or the processes underway to enforce that judgment in non-U.S. courts. Infra I.B.

The district court itself, when confronted with evidence that Chevron hoped to use

the NY Judgment to block undersigned from continuing to raise funds and advocate

for his clients, issued a memorandum opinion, published at 37 F. Supp. 3d 653

(“Clarification/Stay Opinion”), SPA6, that made clear that undersigned could

continue his work as long as he did not collect on his contingent fee. Specifically:

             [While] payments of a Contingent Fee [to Donziger]
             would be ‘traceable to the [Lago Agrio] Judgment,’ and

                                          1
  Case 1:11-cv-00691-LAK-RWL   Document
          Case 18-2191, Document          2285-1 2452297,
                                 43, 12/10/2018,  Filed 08/05/19
                                                           Page10Page
                                                                 of 65 10 of 65




             thus subject to the constructive trust imposed by paragraph
             1, the same would not be true of Monthly Retainer
             payments unless those payments were traceable to the
             Lago Agrio Judgment. Thus, at least as long as no
             collections are made in respect of the Lago Agrio
             Judgment and funneled to Donziger as retainer payments,
             the NY Judgment would not prevent Donziger from
             being paid, just as he has been paid at least $958,000 and
             likely considerably more over the past nine or ten years.

SPA13-14. The district court, Hon. Lewis A. Kaplan, all but pounded the table on

the limited nature of his injunctive relief, dismissing all of defendants’ argued

concerns about the potential breadth of the language in the NY Judgment as

“fanciful”, “far-fetched”, and “border[ing] on the irresponsible.” Infra I.A.

      With these clear assurances in mind, undersigned proceeded to raise a modest

amount of funds, although a pittance compared to Chevron’s massive expenditures

on 60 law firms and a litigation staff of over 2,000 people in this matter. The funds

were used for legal fees and spending on an array of advocacy, including shareholder

activism and a press strategy. Those donating or investing were mostly individuals

of means and conscience. Most had visited the affected region in the Amazon and

bonded with the people poisoned by Chevron’s abandoned oil waste pits. The push

and pull of advocacy on the case continued, with allies and supporters of the

Ecuadorians continuing to show up around the world to confront Chevron

representatives in enforcement courts in Canada, human rights forums in Geneva, in

Chevron’s annual shareholder meetings, and on social media. The Ecuadorians have


                                          2
    Case 1:11-cv-00691-LAK-RWL   Document
            Case 18-2191, Document          2285-1 2452297,
                                   43, 12/10/2018,  Filed 08/05/19
                                                             Page11Page
                                                                   of 65 11 of 65




made particular progress in enforcing their judgment in an enforcement action in

Canada, despite Judge Kaplan’s supposedly iron-clad findings of “fraud.” As

collateral proceedings have progressed, many of the district court’s key RICO

findings have been undermined or disproven in Canadian and other collateral

proceedings—most spectacularly, the district court’s “bribery” finding is factually a

dead letter. See, e.g., A126, ECF No. 1936 at 6-10.1

       Chevron’s response has been to restart the RICO “demonization” process as

a SLAPP-style and wholly unconstitutional harassment effort directed at

undersigned and various funders and supporters of the affected Ecuadorians

communities. Those targeted by Chevron in its latest round of subpoenas include

environmental activists, a noted human rights lawyer, six separate funders, one of

the nation’s leading shareholder rights experts, a public relations company that posts

press releases about the case, the former press spokesperson for New York City

Mayor Bill DeBlasio who assists the Ecuadorians, undersigned’s wife and

undersigned’s brother-in-law, who had the courage to make a personal loan to

undersigned in 2012 to help fund legal expenses on this very case. Once again,

Chevron’s goal is to use its command with the district court to win by pure might




1
    See also Brief for Amici Curiae Amazon Watch and Rainforest Action Network
    in Support of Petitioners, No. 16-1178 (U.S. May 1, 2017), 2017 WL 1735884,
    at https://bit.ly/2RILJHE (“Cert. Amicus”).
                                          3
    Case 1:11-cv-00691-LAK-RWL   Document
            Case 18-2191, Document          2285-1 2452297,
                                   43, 12/10/2018,  Filed 08/05/19
                                                             Page12Page
                                                                   of 65 12 of 65




what it knows it is not entitled to by merit.2

       All of these attacks have come under the umbrella of a Chevron motion

seeking to hold undersigned in contempt for allegedly not complying with the terms

of RICO injunctive relief in the NY Judgment. SPA137 (“Contempt Motion”). But

as noted, the district court had already made clear that the NY Judgment only

prevented profiting on a collection, not financing and advocacy. As such, the alleged

“non-compliance” claims should have been dismissed out of hand. Instead, the

district court—in the conduct at the heart of this appeal—implicitly modified the NY

Judgment injunction and in a Kafkaesque move allowed Chevron’s intrusive and

harassing discovery to develop a theory of non-compliance with the as-yet unknown

terms of the modified injunction. This discovery is not only improperly authorized,



2
 It bears mention that the district court’s findings (which remain contested) are being
questioned in the context of a New York bar disciplinary proceeding and in the
Canadian enforcement action. Attorney John Horan, the referee in my post-
suspension bar hearing, ruled in November that there is evidence I did not get a fair
trial before Judge Kaplan and that I therefore have a right to present evidence
challenging the district court's findings. The bar disciplinary procedure began with
a referral letter from the SDNY Grievance Committee that suggested my disbarment
without a hearing based on the Kaplan findings. Subsequently, the First Department
suspended me without a hearing after I was designated “an immediate threat” to the
public even though I have not had a single client complaint in 25 years of practice.
Lawyers for the Attorney Grievance Committee subsequently procured a stay of my
post-suspension hearing in what appears to be an unprecedented effort to seek a
reversal from the First Department of a procedural decision by the referee allowing
me to contest the district court’s findings.


                                           4
    Case 1:11-cv-00691-LAK-RWL   Document
            Case 18-2191, Document          2285-1 2452297,
                                   43, 12/10/2018,  Filed 08/05/19
                                                             Page13Page
                                                                   of 65 13 of 65




but in substance plainly violates undersigned’s and others’ First Amendment

associational rights. The district court has refused to rule on the merits of

undersigned’s    alleged   non-compliance with       the   NY Judgment,        despite

undersigned’s frequent filings asking the court to do so. See A273 (citing ECF Nos.

1986, 2018, 2026, 2032, 2034, 2042, 2051, and 2118). Meanwhile, Chevron not only

has gained through this process a wholly improper and unconstitutional access to

discovery, but it is also seeking to apply the modified injunction to gain

“disgorgement” of over $2 million in legitimately raised litigation and advocacy

funds (which of course undersigned no longer has possession of anyway). It is also

using the process to try to seize undersigned’s personal computer and cell phone, to

gain access to undersigned’s email accounts, and to imprison undersigned for any

non-compliance with the foregoing. Undersigned has responded by taking the

principled position that the district court must publicly articulate the terms of its

newly modified injunction—and allow me to appeal the same—before such

aggressively intrusive discovery can be allowed. Undersigned has indicated his

willingness to respectfully go into civil contempt as necessary to achieve an appeal

on the merits of any alleged non-compliance with the modified injunction.3

       On a similarly disturbing track, the district court has steamrolled past


3
    This appeal, however, remains necessary to challenge the district court’s refusal
    to apply the original injunction as articulated in the Clarification/Stay Opinion.
    Infra II.B.
                                          5
  Case 1:11-cv-00691-LAK-RWL   Document
          Case 18-2191, Document          2285-1 2452297,
                                 43, 12/10/2018,  Filed 08/05/19
                                                           Page14Page
                                                                 of 65 14 of 65




numerous valid objections as it has complied with Chevron’s egregious application

for nearly $1 million in court costs and appears poised to do the same on an

application for $32 million in attorneys’ fees. Of course, Chevron itself is to blame

for the almost comic bloat of the RICO proceeding, at which the company deployed

more than 100 lawyers and hundreds of utterly unnecessary experts and witnesses.

Chevron at one point hired and flew to New York via business class a retired

Australian Supreme Court justice to testify to the existence of a phrase in one of his

judgments that any person could simply read in the judgment. ECF No. 1923.

Despite numerous legal and equitable problems with the demands for costs,

including the basic fact that they represent a calculated attempt to circumvent

undersigned’s Seventh Amendment rights by seeking what are effectively money

damages without Chevron having to put its case on the merits in front an impartial

jury, the district court entered a Supplemental Judgment on the costs application on

February 28, 2018. SPA-39. The court ordered undersigned, a sole practitioner who

works from the kitchen table of his two-bedroom apartment, to pay $813,602.71 to

one of the world’s wealthiest corporations. Chevron later froze undersigned’s bank

accounts when he could not come up with the funds to post bond pending appeal.

      This Court must face the realities of the proceedings below. Sadly, the

proceedings continue to reflect the mentality of a district court judge who, in the

opening days of the proceeding, called Chevron “a company of considerable


                                          6
    Case 1:11-cv-00691-LAK-RWL   Document
            Case 18-2191, Document          2285-1 2452297,
                                   43, 12/10/2018,  Filed 08/05/19
                                                             Page15Page
                                                                   of 65 15 of 65




importance to our economy” while dismissing the Ecuador environmental case as a

product of undersigned’s “imagination.”4 In flagrant violation of the supposedly

“confine[d]” nature of injunctive relief in the NY Judgment, Chevron has been

allowed to deploy aggressive discovery tools to drive away funders, block legitimate

advocacy, and win by might what it is slowly losing on the merits in enforcement

proceedings and public opinion dialogue around the world. Katie Sullivan, a small

business owner in Boston who was so moved by the devastation wrought by Chevron

in Ecuador that she volunteered to help fundraise and organize documents, recently

testified that she has had to personally spend at least $170,000 in legal fees trying to

comply with Chevron’s overbearing subpoena. She has had to endure Chevron’s

harassment of her business clients as well as false allegations made against her in

Chevron’s public court filings.


4
    Hearing Tr. at 49-50, No. 11-cv-691 (LAK) (S.D.N.Y. Feb. 8, 2011) (“[THE
    COURT]: [W]e are dealing here with a company of considerable importance to
    our economy that employs thousands all over the world, that supplies a group of
    commodities, gasoline, heating oil, other fuels and lubricants on which every one
    of us depends every single day. I don’t think there is anybody in this courtroom
    who wants to pull his car into a gas station to fill up and finds that there isn’t
    any gas there because these folks [Steven Donziger and the Ecuadorian
    plaintiffs] have attached it in Singapore or wherever else.”); Hearing Tr. at 77-
    78, In re Chevron, 10-MC-002 (LAK) (S.D.N.Y. Sept. 23, 2010) (“The
    imagination of American lawyers is just without parallel in the world. It is our
    one absolutely overwhelming comparative advantage against the rest of the
    world, apart from medicine. You know, we used to do a lot of other things. Now
    we cure people and we kill them with interrogatories. It’s a sad pass. But that’s
    where we are. And Mr. Donziger is trying to become the next big thing in fixing
    the balance of payments deficit. I got it from the beginning.”).
                                           7
  Case 1:11-cv-00691-LAK-RWL   Document
          Case 18-2191, Document          2285-1 2452297,
                                 43, 12/10/2018,  Filed 08/05/19
                                                           Page16Page
                                                                 of 65 16 of 65




      In sum, the post-judgment proceedings below have turned into a disturbing

three-ring circus of litigation attacks that are clearly unlawful. This Court must issue

relief sufficient to ensure compliance with its own mandate, correct the district

court’s abuses of discretion, and put an end to Chevron’s entirely inappropriate and

unconstitutional revenge-seeking in the Southern District of New York.




                                           8
  Case 1:11-cv-00691-LAK-RWL   Document
          Case 18-2191, Document          2285-1 2452297,
                                 43, 12/10/2018,  Filed 08/05/19
                                                           Page17Page
                                                                 of 65 17 of 65




                       JURISDICTIONAL STATEMENT

      This Court has jurisdiction to hear appeals from interlocutory orders of the

district court “granting, continuing, modifying, refusing or dissolving injunctions, or

refusing to dissolve or modify injunctions.” 28 U.S.C. § 1292(a)(1). In its

management of the post-judgment proceedings below, the district court has recently

applied a fundamentally modified and broadened version of the injunctive relief that

originally issued and was explicated by the district court at 37 F. Supp. 3d 653. The

district court has enforced the modified injunction in the proceedings, in particular

by authorizing extraordinary discovery that would be foreclosed by application of

the original injunction.

      Undersigned also challenges the district court’s refusal to dismiss the non-

compliance contempt claims despite their invalidity as a matter of law and the

absence of any “factual content that [would] allow the court to draw the reasonable

inference that the defendant is liable for [any] misconduct.” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009). The district court’s refusal to dismiss combined with its

authorization of broad and intrusive discovery has conclusively determined the

expiration of the original injunction, an important issue separate from the merits of

whether the district court ultimately finds contempt under the modified injunction.

This determination and its consequences are unreviewable on appeal from a final

judgment because of the constitutional nature of the violations worked by the


                                          9
  Case 1:11-cv-00691-LAK-RWL   Document
          Case 18-2191, Document          2285-1 2452297,
                                 43, 12/10/2018,  Filed 08/05/19
                                                           Page18Page
                                                                 of 65 18 of 65




unwarranted discovery. As such, the district court’s denial of the motion to dismiss

is a ‘collateral order’ under Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541,

545-46 (1949), see Bernard v. County of Suffolk, 356 F.3d 495, 501 (2d Cir. 2004),

and is reviewable in this appeal de novo, see Rothstein v. Balboa Ins. Co., 794 F.3d

256, 261 (2d Cir. 2015).

      Finally, this Court has jurisdiction under 28 U.S.C. § 1291 over the

Supplemental Judgment ordering undersigned to pay $813,602.71 in court costs to

Chevron.




                                         10
  Case 1:11-cv-00691-LAK-RWL   Document
          Case 18-2191, Document          2285-1 2452297,
                                 43, 12/10/2018,  Filed 08/05/19
                                                           Page19Page
                                                                 of 65 19 of 65




                          STATEMENT OF THE ISSUES

      1.     Where this Court affirmed the district court’s RICO Opinion based on

the “confine[d]” nature of its injunctive relief, which “d[id] not invalidate the [Lago

Agrio] judgment and does not prohibit any of the [judgment-holders] from seeking

enforcement of that judgment anywhere outside of the United States,” does the

district court’s subsequent modification and radical expansion of the injunctive

relief, contrary to the district court’s prior published opinion on the same, constitute

an abuse of discretion and a violation of the law of the case doctrine?

      2.     Did the district court err in refusing to dismiss Chevron’s claims of non-

compliance with the injunction where the prior published interpretation of the

injunction foreclosed those claims as a matter of law, where no evidence whatsoever

supported the claims, and where denial of the motion allowed Chevron to proceed

to take discovery in violation of First Amendment associational rights, despite

detailed warnings from undersigned that First Amendment harm was likely?

      3.     Did the district court abuse its discretion in ordering undersigned, a sole

practitioner and human rights advocate, to pay Chevron Corp. $813,602.71 in court

costs without considering fairness and equitable factors including Chevron’s

misconduct at trial, its forfeiture of certain costs during trial, its abuse of procedures

leading to excess costs, and its strategic evasion of undersigned’s Seventh

Amendment rights?


                                           11
     Case 1:11-cv-00691-LAK-RWL   Document
             Case 18-2191, Document          2285-1 2452297,
                                    43, 12/10/2018,  Filed 08/05/19
                                                              Page20Page
                                                                    of 65 20 of 65




I.   STATEMENT OF THE CASE

        This Court is no stranger to the historic Aguinda v. Chevron case. Indeed, it

 was this Court that started what has now become a 25-year journey. This Court’s

 decision in 2001 to dismiss the environmental claims of the affected communities to

 the more “convenient” forum of Ecuador led undersigned, a fluent Spanish speaker

 with extensive experience working in Latin America, to take a more pronounced

 leadership role on the legal team pursuing the case. The path led to undersigned

 facing the myriad difficulties and uncertainties that came with litigating a complex

 and bitterly-fought matter in a small Amazon town totally unaccustomed to such

 litigation.5 But, that decision also allowed the undersigned to continue to bear

 witness, for many years now, to one of the most remarkable social justice struggles

 in modern history—one led by inspiring figures like Goldman Prize winner Luis

 Yanza, legendary nurse Rosa Moreno, and the indomitable leader from Sacha,

 Alejandro Soto. Many of these people are now sick or have died from cancer, along

 with others in the area of Chevron’s former operations.6


 5
     See, e.g., Simon Romero and Clifford Krauss, Ecuador Judge Orders Chevron to
     Pay $9 Billion, New York Times, Feb. 14, 2011, at https://nyti.ms/2L8Uubw;
     Simon Romero and Clifford Krauss, In Ecuador, Resentment of an Oil Company
     Oozes, The New York Times, 15 May 2009, at https://nyti.ms/2SK3hDB; David
     Feige, Pursuing the polluters: An environmental lawsuit may open the door for
     small countries to take on the multinationals, L.A. Times, Apr. 20, 2008, at
     https://lat.ms/2rsBE6d.
 6
     Legendary Ecuadorian Nurse Who Hosted Celebrities and Battled Chevron Over
     Pollution Tragically Dies of Cancer, CSRwire, Jan. 4, 2017, at
                                          12
    Case 1:11-cv-00691-LAK-RWL   Document
            Case 18-2191, Document          2285-1 2452297,
                                   43, 12/10/2018,  Filed 08/05/19
                                                             Page21Page
                                                                   of 65 21 of 65




       The RICO Affirmance recites in great detail facts found by Judge Kaplan in

his RICO Opinion.7 Undersigned maintains that the vast majority of relevant facts



    https://bit.ly/2QqlCsw;        Alejandro     Soto,       Forum        Nobis,      at
    http://forumnobis.org/3328-2/; New Study Confirms Chevron Caused
    "Widespread" Pollution and Health Problems in Ecuador, Validating Historic
    Court Judgment, CSRwire, Jun. 18, 2014, at https://bit.ly/1lFtSih.
7
    Undersigned is not, of course, allowed to challenge Judge Kaplan’s findings in
    this post-judgment appeal even though he contests those findings in other fora.
    Nonetheless, it is important to observe that those findings continue to be
    contested in the Canadian enforcement action, in my ongoing bar disciplinary
    proceeding, and in a human rights proceeding before the Inter-American
    Commission on Human Rights challenging the conduct of the U.S. court system
    in this case. Moreover, much has changed in the evidentiary landscape since the
    record closed in 2013 in the Chevron RICO proceeding. Undersigned will recount
    some of the most important elements here.
    On June 27, 2018, Ecuador’s Constitutional Court–which had access to a far
    broader universe of evidence than Judge Kaplan—ruled in an 8-0 decision to
    affirm the Ecuador trial court judgment. The decision rejected all of Chevron’s
    claims of fraud. In all, Judge Kaplan’s findings now have been rejected by 17
    separate appellate judges in Ecuador from three separate courts, including in
    decisions by both the country’s National Court of Justice (court of Cassation) and
    the aforementioned Constitutional Court. Aspects of Judge Kaplan’s RICO
    decision also have been rejected or ignored by 12 appellate judges in Canada in
    two unanimous opinions in favor of the Ecuadorian plaintiffs from the Ontario
    Court of Appeal and one unanimous decision in favor of the same from the
    Canada Supreme Court, the latter after an attempt by Chevron to cite the Kaplan
    findings in a jurisdictional challenge. Indeed, it cannot be denied that the highest
    courts of both Ecuador and Canada—in separate unanimous opinions—have
    affirmed the validity of the Ecuador judgment against Chevron in whole or in
    part. The reasons for this are many, but one cannot deny that Judge Kaplan’s
    decision is an outlier in a global context.
    This can be understood by recognizing that the underlying Ecuador judgment is
    based on voluminous objective scientific evidence and extensive testimonial
    evidence, all of which was excluded by Judge Kaplan in the RICO matter. The
    scientific evidence includes 105 expert technical reports submitted by the parties
    aggregating 64,000 chemical sampling results lifted from soils and waterways at
                                          13
Case 1:11-cv-00691-LAK-RWL   Document
        Case 18-2191, Document          2285-1 2452297,
                               43, 12/10/2018,  Filed 08/05/19
                                                         Page22Page
                                                               of 65 22 of 65




93 Chevron oil production sites in Ecuador’s Amazon. Unfortunately for
Chevron, this evidence was devastating to the company. Fully 99% of the
company’s oil production sites inspected during the Ecuador trial in its preferred
forum of Ecuador evidenced levels of Total Petroleum Hydrocarbons (TPH)
above the Ecuadorian norm of 1,000 ppm. Chevron’s scientific evidence and that
of the plaintiffs was mutually corroborating at the vast majority of sites inspected.
The evidence rendered the company’s entire pump-and-dump operation in
Ecuador patently illegal.
Health evaluations not surprisingly show skyrocketing rates of cancer in the
affected area that have intensified as of late given the long latency period of this
deadly disease. Many Amazon community leaders who brought the lawsuit
against Chevron (including internationally-respected nurse Rosa Moreno, supra
note 6, and Alejandro Soto) have died of cancer just in the brief period of time
since this Court affirmed in August 2016. Thousands of other Ecuadorians in the
affected area either have died from cancer related to oil pollution in Chevron’s
former operational area or face a grave risk of death in the coming years,
according to a study by Dr. Daniel Rourke submitted as evidence in the Ecuador
proceeding. In just one example of the procedural problems in the RICO trial, the
district court refused to consider the Rourke study, any of the voluminous
scientific evidence pointing to Chevron’s culpability, or the evidence of fraud
committed by Chevron and its counsel. These facts are documented in the fact
section of my direct appeal, supra note 8, a summary of the evidence available at
https://bit.ly/2QJLcIl, the 105 technical evidentiary reports which Judge Kaplan
refused to allow into evidence, a detailed affidavit by Ecuadorian lawyer Juan
Pablo Saenz available at ECF No. 152, outlining Chevron’s fraud and
intimidation tactics, a detailed public rebuttal of Judge Kaplan’s available at
https://bit.ly/2uPnahP, and the letter at A126, referring the U.S. Department of
Justice to the facts of Chevron’s and its counsel’s witness-tampering, obstruction
of justice, and fraud regarding the paid witness, Alberto Guerra.
This Court should be aware that Chevron’s entire “fraud” narrative about the
Ecuador judgment—and the vast cover-up of its malfeasance in Ecuador to evade
paying the pollution judgment—will be challenged with extensive evidence in
the Canadian enforcement proceeding, before the Inter-American Commission,
in undersigned’s bar proceeding if allowed, and possibly via other fora. In my
view, this evidence renders all of district court's “findings” either erroneous or
utterly decontextualized from practice and procedure in Ecuador. This evidence
is nevertheless relevant to this appeal in that it helps explain why Chevron and
the Gibson Dunn lawyers suddenly, four years after the RICO judgment issued,
                                       14
     Case 1:11-cv-00691-LAK-RWL   Document
             Case 18-2191, Document          2285-1 2452297,
                                    43, 12/10/2018,  Filed 08/05/19
                                                              Page23Page
                                                                    of 65 23 of 65




in the RICO Opinion are either false, distorted, or unmoored from their Ecuador law

context. They are the product of Chevron’s army of lawyers and strategists—and of

course the paid “fact” witness testimony of the notoriously corrupt Chevron witness

Alberto Guerra, who has since recanted core parts of his testimony and

acknowledged that he consciously lied on the stand in front of Judge Kaplan. For

my position on at least some of these facts, undersigned would direct the Court to

the appellate briefing to the RICO Affirmance panel, No. 14-826, Docs. 150 and

317,8 certiorari petitions and amici thereto to the U.S. Supreme Court,9 and to news

articles and analyses that have sought to describe the larger strategic picture behind

Chevron’s avowed, decade-old campaign to “demonize Donziger.” 10




     sought a radical expansion of Judge Kaplan’s original injunction in an obvious
     11th-hour attempt to shut down advocacy in light of the progress made by the
     Ecuadorian plaintiffs in other fora.
8
     Available online at https://bit.ly/2RPgTwW and https://bit.ly/2RVSS7q.
9
     Cert. Amicus, supra note 1; see also Marco Simons, What You Think You Know
     About Chevron and Steven Donziger Is Wrong, EarthRights Blog, Oct. 30, 2015,
     at https://bit.ly/2EolFyD.
10
     See, e.g., James North, Ecuador’s Battle for Environmental Justice Against
     Chevron, The Nation, June 2, 2015, at https://bit.ly/2cyWXOc; Alexander
     Zaitchik, Sludge Match: Inside Chevron’s $9 Billion Legal Battle With
     Ecuadorean Villagers, Rolling Stone, Aug. 28, 2014, at https://bit.ly/1vSVlOU;
     Rex Weyler, Chevron’s SLAPP suit against Ecuadorians: corporate
     intimidation, Greenpeace International, May 11, 2018, at https://bit.ly/2Gfvb3i.
                                          15
  Case 1:11-cv-00691-LAK-RWL   Document
          Case 18-2191, Document          2285-1 2452297,
                                 43, 12/10/2018,  Filed 08/05/19
                                                           Page24Page
                                                                 of 65 24 of 65




A.    The “NY Judgment” and the District Court’s Prompt Clarification
      Thereto
      On March 4, 2018, the district court entered the NY Judgment along with its

RICO Opinion. Paragraph 6 of the NY Judgment expressly provided that “nothing

herein enjoins, restrains or otherwise prohibits Donziger, [co-defendants Camacho

and Piaguaje], or any of them, from (a) filing or prosecuting any action for

recognition or enforcement of the [Lago Agrio] Judgment . . . or (b) litigating this

action or any appeal of any order or judgment issued in this action.” SPA3. However,

this clear authorization sat uneasily with Paragraph 5, which “enjoined [Donziger,

Camacho, and Piaguaje] from undertaking any acts to monetize or profit from the

[Ecuador Environmental] Judgment . . . including without limitation by selling,

assigning, pledging, transferring or encumbering any interest therein,” SPA3, and

Paragraphs 1-2, which imposed a constructive trust over all property of undersigned,

Camacho, or Piaguaje “that is traceable to the [Lago Agrio] Judgment.” SPA1-2.

How else would undersigned or especially Mssrs. Camacho or Piaguaje who are not

lawyers, but who were authorized by name to “prosecute” enforcement and appeals,

accomplish this without hiring lawyers and using litigation funds to do so?

      As counsel for Camacho/Piaguaje noted at the time Paragraph 6 suggested

that Paragraph 5 must “be read to permit monetizing the Ecuadorian Judgment for

the limited purpose of continuing to litigate this action or an appeal (or a foreign

enforcement action)”. SPA123. But given Chevron’s litigation practices, relying on

                                        16
  Case 1:11-cv-00691-LAK-RWL   Document
          Case 18-2191, Document          2285-1 2452297,
                                 43, 12/10/2018,  Filed 08/05/19
                                                           Page25Page
                                                                 of 65 25 of 65




this interpretation presented some risk. The practical answer was to seek clarification

from the district court and to seek emergency stay relief pending resolution of the

motion and the larger appeal. Indeed, Paragraph 5, if read broadly, posed a dire threat

not just to defendants’ ability to mount an appeal in the RICO matter but also with

respect to the funding needed to sustain and grow advocacy efforts ongoing around

the world, including foreign enforcement actions, constitutional appellate litigation

in Ecuador, and activity in a variety of in human rights, corporate accountability,

and academic forums.

      Undersigned and codefendants filed for stay on March 18, 2014. SPA82. They

argued, among other points, that the NY Judgment threatened their “ability to raise

funds to litigate this action, any appeal of this action, and foreign enforcement

actions.” Chevron’s response confirmed these fears. The company “boast[ed],” as

defendants noted in reply, “that the relief granted by this Court will effectively block

enforcement of the Ecuadorian judgment anywhere on the globe because it will

prevent the defendants from ‘continu[ing] their efforts’ to enforce the judgment and

from ‘attempting to obtain additional financing’ for those efforts.” A113, A110-111.

      The district court responded to defendants’ with its Clarification/Stay

Opinion, published at 37 F. Supp. 3d 653. This decision interpreted and explained at

length the operation of the key terms of the NY Judgment. It plainly rejected

Chevron’s view of the NY Judgment as prohibiting undersigned from “attempting


                                          17
  Case 1:11-cv-00691-LAK-RWL   Document
          Case 18-2191, Document          2285-1 2452297,
                                 43, 12/10/2018,  Filed 08/05/19
                                                           Page26Page
                                                                 of 65 26 of 65




to obtain additional financing.” To the contrary, the district court denied a stay on

the theory that the NY Judgment as properly understood posed no threat to the ability

of undersigned or codefendants to raise financing by selling equity in the Judgment.

The “conten[tion] that the prohibition of the monetization of any interest

[defendants’] may have in the Lago Agrio Judgment would render them unable to

finance their appeal unless the judgment of this Court were stayed,” the district court

opined, “cannot be squared with the record in this case, the terms of the NY

Judgment, common sense, or all three.” SPA12.

      The district court explained that the scope of property “traceable to the [Lago

Agrio] Judgment” was limited to “proceeds” or “profit” on the Judgment. SPA8, 9.

Proceeds were such as would come from a “collection” or a settlement on the

Judgment. As such, Judge Kaplan wrote that the injunction “is quite unlikely to have

any effect on Donziger’s law practice or compensation,” because while

             payments of a Contingent Fee [to Donziger] would be
             ‘traceable to the [Lago Agrio] Judgment,’ and thus subject
             to the constructive trust imposed by paragraph 1, the same
             would not be true of Monthly Retainer payments unless
             those payments were traceable to the Lago Agrio
             Judgment. Thus, at least as long as no collections are
             made in respect of the Lago Agrio Judgment and funneled
             to Donziger as retainer payments, the NY Judgment
             would not prevent Donziger from being paid, just as he
             has been paid at least $958,000 and likely considerably
             more over the past nine or ten years.
SPA13-14. Having just presided over a trial that scrutinized undersigned’s finances,


                                          18
  Case 1:11-cv-00691-LAK-RWL   Document
          Case 18-2191, Document          2285-1 2452297,
                                 43, 12/10/2018,  Filed 08/05/19
                                                           Page27Page
                                                                 of 65 27 of 65




Judge Kaplan was intimately familiar with how undersigned “ha[d] been paid . . .

over the past nine or ten years.” “This case always has been financed on the movants’

side by outside investors,” the court noted. Id. at 665. Limiting the scope of

“traceable” property to collections proceeds left no threat of harm because

“Donziger has been litigating the case, making a living, and conducting his

professional and business activities for years without receiving any contingent fees.”

Id. at 659.

      Turning next to the concern that the “anti-monetization” provision in

Paragraph 5 would block litigation financing necessary to fund the work of

undersigned and the broader advocacy campaign, the district court again rejected

any such interpretation as “wrong.” Id. at 659. The court explained:

              The point of paragraph 5 . . . was to prevent Donziger and
              the LAP Representatives from avoiding the effect of the
              constructive trust imposed on assets in their hands that
              otherwise would have been direct proceeds of the
              Judgment by selling, assigning, or borrowing on their
              interests in the Lago Agrio Judgment and thus at least
              confusing the issue of traceability.

SPA16 (emphasis in original). The district court thus reaffirmed that the injunction

in Paragraph 5 only applied to a collection or other “proceeds” or “profits” on the

Lago Agrio Judgment and added a second reason why NY Judgment’s effect was

limited: it only applied to judgment interests specific to undersigned, Camacho, and

Piaguaje. All other interest-holders, the court made clear, were “virtually


                                         19
  Case 1:11-cv-00691-LAK-RWL   Document
          Case 18-2191, Document          2285-1 2452297,
                                 43, 12/10/2018,  Filed 08/05/19
                                                           Page28Page
                                                                 of 65 28 of 65




unconstrained by the NY Judgment in their ability to attempt to fund their litigation

efforts against Chevron by continuing to sell shares in anything that may be

recovered for whatever investors are willing to pay.” SPA26 (emphasis added). The

district court meant to leave no doubt, repeatedly characterizing concerns about a

wider impact of the NY Judgment as “fanciful,” “far fetched,” and “border[ing] on

the irresponsible.” Id. at 665, 660.

      No doubt was left by the district court. As undersigned has explained under

oath to the district court, “the language of the April 2014 Opinion assured me and

others that the scope of the RICO injunction was limited to proceeds on a collection

on a judgment, meaning I could continue to assist my clients in raising funds to

finance the RICO appeal, the enforcement litigation in Canada, the broader corporate

accountability campaign, and specifically that I could continue to pay my own fees

‘just as [I had] been paid . . . over the past nine or ten years.’” A265-66.


B.    This Court’s Subsequent Reliance on the Limited Nature of the
      Injunctive Relief Granted in the NY Judgment

      Following the district court’s issuance of the Clarification/Stay Opinion,

appellate proceedings commenced. Critically, undersigned and Mssrs. Camacho and

Piaguaje, separately represented, did not challenge the overbreadth of the NY

Judgment. They did not assert on appeal that it was an existential threat to the Lago

Agrio Judgment. They did not challenge the decision on the grounds that it would


                                          20
  Case 1:11-cv-00691-LAK-RWL   Document
          Case 18-2191, Document          2285-1 2452297,
                                 43, 12/10/2018,  Filed 08/05/19
                                                           Page29Page
                                                                 of 65 29 of 65




illegally starve funding for foreign enforcement and Ecuadorian Constitutional

Court proceedings, or on the grounds that it was repugnant to the First Amendment

or that it would gag undersigned from participating in speech and other advocacy

contrary to the district court’s views.

      In turn, this Court affirmed the RICO Opinion while repeatedly emphasizing

the limited nature of the relief issued by the district court:

          • “The relief tailored by [this Court] . . . does not invalidate the
            Ecuadorian judgment and does not prohibit any of the LAPs
            from seeking enforcement of that judgment anywhere outside
            of the United States.” RICO Affirmance at 151.

          • “The district court “granted equitable in personam relief that
            does not invalidate the Ecuadorian judgment.” Id. at 145
            (emphasis added).

          • “[T]he district court confine[d] its injunction to a grant of in
            personam relief against the three defendants-appellants without
            disturbing the Ecuadorian judgment.” Id. at 81 (emphasis
            added).

          • The district court granted only “limited, non-global equitable
            relief.” Id. at 144.
These emphases reflect both approaches used by the district court to ensure the

“confinement” of the RICO injunctive relief. First, that the NY Judgment would not

“disturb” much less “invalidate” efforts to enforce the Judgment because it only

applied to proceeds on a collection, which would occur only after the Judgment was

validated by a foreign court. Second, it at most applied only to the interests of the

three individuals before the district court, leaving all other interest holders “virtually

                                           21
  Case 1:11-cv-00691-LAK-RWL   Document
          Case 18-2191, Document          2285-1 2452297,
                                 43, 12/10/2018,  Filed 08/05/19
                                                           Page30Page
                                                                 of 65 30 of 65




unconstrained . . . to sell shares in anything that may be recovered for whatever

investors are willing to pay.” 37 F. Supp. 3d at 665.


C.    Chevron’s Contempt Motion, Undersigned’s Motion for Relief, the June
      28 Hearing, and the District Court’s Persistent Refusal to Rule

      In the years that followed the district court’s issuance of the NY Judgment,

efforts by undersigned and the many advocates for the Ecuadorian communities

continued apace: litigation of the appeal and a petition for certiorari to the U.S.

Supreme Court; extensive trial-level and appellate enforcement litigation in Canada,

resulting in favorable decisions by the Ontario Court of Appeals and the Canada

Supreme Court; litigation before the Ecuador Constitutional Court, resulting in a

favorable decision affirming the Lago Agrio Judgment in June 2018; advocacy

around the world including “name and shame” events at Chevron’s annual

shareholder meetings and other public fora; community forums and advocacy events

in Ecuador; and continuous public relations advocacy in the form of regular press

releases highlighting important developments in the case. Chevron cannot seriously

have believed that all this effort was occurring without any underlying financing.

Persons on the Ecuadorian side of the case may not charge anything close to the

hourly rates of Chevron’s counsel, but they don’t and shouldn’t work for free. Until

it became obvious the company was under threat in the Canadian enforcement

litigation, Chevron took no steps to question or challenge the obvious continued


                                         22
  Case 1:11-cv-00691-LAK-RWL   Document
          Case 18-2191, Document          2285-1 2452297,
                                 43, 12/10/2018,  Filed 08/05/19
                                                           Page31Page
                                                                 of 65 31 of 65




underlying financing of the litigation and associated corporate accountability

campaign.

      When Chevron initially filed its “non-compliance” contempt claims in March

2018, there had not been any collection on the Lago Agrio Judgment (nor has there

been since). This meant that there were no “proceeds” subject to either the

constructive trust or the anti-monetization provisions of the NY Judgment.

Furthermore, Chevron sought a finding of non-compliance without even trying to

allege that undersigned’s specific interest in the Lago Agrio Judgment was being

“monetized,” as would be required to show a violation of Paragraph 5 even in a

collections context. Instead of claiming that any defendants had pledged “their

interests in the Lago Agrio Judgment,” 37 F. Supp. 3d at 660 (emphasis original),

Chevron alleged that undersigned had violated the injunction “by offering an interest

in proceeds from the judgment to at least one New York City hedge fund.” A129

(emphasis added).

      Undersigned highlighted these fatal defects in Chevron’s pleading in an

opposition dated April 24, 2018. ECF No. 1986. On May 16, 2018, the district court

issued an opinion in which it “concluded that an evidentiary hearing is appropriate

with respect to” the non-compliance claims, without providing any explanation of

why the interpretation of the NY Judgment in the Clarification/Stay Opinion did not

foreclose contempt as a matter of law. SPA102-03. Undersigned, shocked that the


                                         23
  Case 1:11-cv-00691-LAK-RWL   Document
          Case 18-2191, Document          2285-1 2452297,
                                 43, 12/10/2018,  Filed 08/05/19
                                                           Page32Page
                                                                 of 65 32 of 65




clear language of the Clarification/Stay Opinion had not immediately dispensed with

the claims, promptly moved to dismiss. Undersigned argued that because no

collection existed and there was no evidence of any monetization of any interest

specific to the three enjoined individuals, no plausible showing had been made to

allow the Chevron claims to proceed. In addition, undersigned sought declaratory

relief establishing that the prior interpretation of the NY Judgment issued by the

district court was indeed the law governing undersigned’s conduct and would serve

to adjudicate the Contempt Motion. ECF No. 1986. Undersigned then sought

emergency relief because he did not feel comfortable appearing at an evidentiary

hearing without certainty from Judge Kaplan as to the precise scope of the applicable

injunction. See, e.g., ECF No. 2032 at 2-3. The district court denied emergency

relief. The day before the scheduled hearing, the court also denied the motions to

dismiss and for declaratory relief on technical grounds. SPA105. Notably, the district

court still did not explain why the clear terms of the NY Judgment did not foreclose

the non-compliance claims.

      As such, the evidentiary hearing proceeded on June 28, 2018. A184.

Undersigned participated in various roles: as defendant, pro se counsel, and witness.

He directed his own testimony while sitting in the witness box. The only other

witness was the single evidentiary source Chevron had provided: Lee Grinburg, a

portfolio manager at Elliott Management Corporation. Undersigned had met with


                                         24
     Case 1:11-cv-00691-LAK-RWL   Document
             Case 18-2191, Document          2285-1 2452297,
                                    43, 12/10/2018,  Filed 08/05/19
                                                              Page33Page
                                                                    of 65 33 of 65




Mr. Grinburg on one occasion in the fall of 2017 to explore possible financing for

the enforcement action in Canada. Even though Chevron called Mr. Grinburg in

support of its allegations, Mr. Grinburg wholly undermined them by making clear

that undersigned had never suggested using his specific interest in the Judgment as

part of any financing arrangement:

               Q. Now, just turning to the substance of the meeting that
               Katie Sullivan and myself had with you and Jesse Cohen
               you don't have any recollection of me offering to sell my
               particular interests as an investment opportunity for
               Elliott, do you?
               A. No, you did not.
A209. Mr. Grinburg further testified he understood the term “monetize” to be limited

just as the district court had set out in the Clarification/Stay Opinion, drawing a

distinction between proceeds “to pay existing plaintiffs” and funds raised to be “used

in an enforcement.” A205. Mr. Grinburg’s testimony revealed other aspects of

Chevron’s bad faith manipulation of his declaration.11 The district court, however,

11
     For example, prior to the hearing, Chevron used a single reference in Mr.
     Grinburg’s notes to undersigned’s personal interest in order to speculate that
     undersigned’s interest was involved in a proposed deal. See, e.g., Dkt. 1987 at 8
     (Chevron reply) (“Even if this reference to Donziger’s interest did not alone
     establish that Donziger was attempting to cash in his personal stake in the
     Ecuadorian judgment, at a minimum it justifies the discovery Chevron seeks into
     Donziger’s monetization efforts.”). But Mr. Grinburg was Chevron’s witness—
     it could have asked him. Mr. Grinburg ultimately testified quite clearly that the
     reference came only from “a brief summary of the amount of points, as it were,
     in terms of who or what portion of recoveries different parties would receive to
     the extent there was successful enforcement proceedings.” A204. Chevron’s
     speculation—to try to gain broader discovery—was knowingly in bad faith.
                                          25
  Case 1:11-cv-00691-LAK-RWL   Document
          Case 18-2191, Document          2285-1 2452297,
                                 43, 12/10/2018,  Filed 08/05/19
                                                           Page34Page
                                                                 of 65 34 of 65




responded to these clearly exculpating developments not by doing what a neutral

court would do and reconsidering the plausibility of Chevron’s claims, but instead

by issuing another inscrutable two-page order stating only that “[the] hearing now

has been concluded” and without explanation authorizing Chevron to commence

“non-compliance” discovery against undersigned and “any non-parties.” SPA140.

With a discovery mandate unconstrained by any limitation as to what was or was not

proper in light of an injunction of unknown scope, Chevron proceeded to launch the

abusive, intrusive, and burdensome discovery campaign described herein.


D.    Chevron’s Subsequent Unconstitutional and Abusive Discovery
      Campaign

      Apart from the fact that no discovery was proper pursuant to the Contempt

Motion, it is an important fact that the discovery that the district court authorized is

in flagrant violation of the associational rights of undersigned and others under the

First Amendment and Circuit precedent.

      As noted, the Aguinda case and its surrounding social advocacy are widely

considered to be of critical importance in the constellation of modern corporate

accountability efforts. A wide range of environmental, indigenous, human rights,

and other groups have supported the case and the communities affected by




                                          26
     Case 1:11-cv-00691-LAK-RWL   Document
             Case 18-2191, Document          2285-1 2452297,
                                    43, 12/10/2018,  Filed 08/05/19
                                                              Page35Page
                                                                    of 65 35 of 65




Chevron’s contamination.12 Grants from philanthropic institutions are insufficient to

support the kind of robust action in complex litigation across countries, continents,

and diverse forums that the Aguinda plaintiffs have required over the years. Thus, as

the district court was keenly aware, “[t]his case always has been financed . . . by

outside investors,” “in exchange for shares of any eventual recovery.” SPA20, 17.

No apology needs to be made for a financing model which is increasingly common

throughout commercial litigation in the United States, England, Canada, Australia,

and other countries. Litigation finance is recognized as essential to foster access to

justice in circumstances where marginalized peoples are not otherwise empowered

to bring and sustain their valid claims. In recent years, investors in the Ecuador

pollution matter have largely been wealthy individuals of conscience who have been

personally moved to provide support. Their acts of funding the enforcement action

in Canada and other parts of the Aguinda advocacy are not just investment decisions

but also expressions of the heartfelt political and social views of the funders

themselves.

        Chevron, too, is keenly aware that the Aguinda case has been funded by

outside investors and donors. A long-time centerpiece of Chevron’s retaliation

strategy has been to inflict particularly vicious reprisals on actual and potential



12
     See, e.g., Open Letter from Environmental Groups, Jan. 23, 2014, at
     https://bit.ly/2QtgHqU.
                                          27
     Case 1:11-cv-00691-LAK-RWL   Document
             Case 18-2191, Document          2285-1 2452297,
                                    43, 12/10/2018,  Filed 08/05/19
                                                              Page36Page
                                                                    of 65 36 of 65




funders. Chevron’s extreme, ugly, and unethical efforts to tortiously interfere with

relations between the affected communities and their funders is well-documented.

The company’s massive infliction of pressure on one of the first major outside

funders, Burford Capital, was detailed in pre-trial motion practice in this case.13

Chevron has taken this strategy almost literally to the ends of the earth, for example

by initiating overwhelming litigations in the tiny territory of Gibraltar (pop. 34,000)

against funders Russ Deleon (a Harvard Law classmate of the undersigned) and

London-based Woodsford Litigation Funding. Chevron also forced the firm Patton

Boggs, a major in-kind supporter in past years, to succumb to its demands by

litigating subpoenas requiring a massively expensive privilege review process,14 and

by putting intense pressure on the firm during a critical juncture when its partners

were finalizing a merger with another firm.15

        Chevron has also reveled in the success of a particularly ugly tactic: using its



13
     See, e.g. ECF No. 1329 at 16-18 (describing Chevron’s elaborate efforts to
     “blackball” not only Burford in retaliation for its work on the Ecuador Litigation
     but also the firm Latham & Watkins because one of its retiring partners had joined
     Burford).
14
     See, e.g., ECF No. 1336 (declaration that Patton Boggs had incurred over $1.1
     million in legal fees and vendor costs relating to Chevron’s document and
     deposition subpoenas).
15
     See, e.g., Steven Mufson, Chevron, Patton Boggs settle their epic legal battle
     over jungle oil pits in Ecuador, Wash. Post, May 7, 2014, at
     https://wapo.st/2Pt1K2l (quoting source: “There’s no way anybody is going to
     merge with that firm with that liability hanging over it.”).
                                           28
  Case 1:11-cv-00691-LAK-RWL   Document
          Case 18-2191, Document          2285-1 2452297,
                                 43, 12/10/2018,  Filed 08/05/19
                                                           Page37Page
                                                                 of 65 37 of 65




knowledge of a target’s unrelated business interests to threaten it with financial ruin

until it agreed to comply with Chevron’s demands. As described by one victim of

this tactic, Boulder-based Stratus Consulting, Chevron “concocted and executed a

scheme to destroy Stratus” by “widely and publicly disseminating lurid allegations,”

“concocted from lies and inappropriate manipulation of documentary, visual, and

testimonial evidence,” that specifically targeting Stratus clients and openly urged

Stratus clients “to fire Stratus.” ECF No. 768 at 95-97. Undersigned highlighted

these and other deeply disturbing aspects of Chevron’s history in this case to the

district court in a motion for protective relief. A164-71. Combined with the early

indications of how Chevron was conducting itself in the post-judgment proceedings,

the history was more than sufficient to establish a threat of reprisal that should have

led to a significant degree of protection against compelled disclosure of identities

and information concerning sources or uses of funds. Infra at II.D.

      Instead, rather than take note of this history of Chevron blackmail and abuse,

the district court flung the doors open wider for Chevron to engage in even greater

abuse. In rejecting the motion, the court characterized Chevron’s discovery efforts

as “appropriate litigation activity,” merely “exercising its rights under the law.”

SPA129, 131. Undersigned cannot here unravel just how distorted that

characterization is, but urges the Court to review the summary at A274-80 describing

what Chevron did to Ms. Sullivan, an independent financial adviser and mother of


                                          29
       Case 1:11-cv-00691-LAK-RWL   Document
               Case 18-2191, Document          2285-1 2452297,
                                      43, 12/10/2018,  Filed 08/05/19
                                                                Page38Page
                                                                      of 65 38 of 65




  three whose first-hand view of Chevron’s contamination moved her to help the

  Ecuadorians by volunteering her considerable organizational and fund-raising skills.

  Chevron subpoenaed Ms. Sullivan and one of her key business clients; called her a

  “co-conspirator” and dragged her name through the mud in hysterical court filings;

  broke her will by forcing her to spend $170,000 of her own money trying to respond

  to the subpoenas, and then struck a deal for “this to be over as quickly as possible,”

  which involved Sullivan signing a declaration attacking undersigned that was totally

  ghost-written by Chevron attorneys from Gibson Dunn. A274-80. The declaration

  contained a series of false statements about undersigned and his role in the case that

  Sullivan admitted on cross-examination were false or unproven. Id. Chevron’s

  subsequent protests that the draft nonetheless represented Sullivan’s own words

  were rendered laughable at Sullivan’s deposition. See A278. This spectacle of abuse

  has been repeated over and over again in the past few months against people

  supporting the Ecuadorians. The district court’s failure to provide protective relief

  despite the evidence that Chevron sought to suppress protected associational speech,

  and indeed its outright encouragement of these extremist discovery tactics, must be

  taken into account by this Court.


II.    ARGUMENT

      A.   Standard of Review

           “A district court’s modification of an injunctive decree will not be disturbed

                                             30
  Case 1:11-cv-00691-LAK-RWL   Document
          Case 18-2191, Document          2285-1 2452297,
                                 43, 12/10/2018,  Filed 08/05/19
                                                           Page39Page
                                                                 of 65 39 of 65




on appeal, absent a showing that the court abused its discretion.” Sierra Club v. U.S.

Army Corps of Engineers, 732 F.2d 253, 257 (2d Cir. 1984). However, whereas

modification of preliminary injunctions allows for “exercise of the same discretion

[the court] exercised in granting or denying injunctive relief in the first place,”

modification of final or permanent injunctions involves considerations of res

judicata such that “a court may modify a final or permanent injunction only where

conditions have so changed as to make such relief equitable, i.e., a significant change

in the law or facts.” Id. “Thus . . . in the case of a final or permanent injunction, the

inquiry on appeal is whether there has been such a change in the circumstances as to

make modification of the decree equitable.” Id. The Court in this case should look

to whether the district court abused its discretion in modifying the injunction in light

of the claimed change in circumstances. Because no change in circumstances were

articulated much less established below, the district court arguably had no discretion

to effect its modification. In any event, the means by which it did so demonstrates a

clear abuse of discretion.

      The Court “review[s] de novo the denial of a motion to dismiss under Rule

12(b)(6).” Rothstein v. Balboa Ins. Co., 794 F.3d 256, 261 (2d Cir. 2015). With

respect to the Supplemental Judgment, this Court “reviews a district court’s order

taxing costs for abuse of discretion.” ARP Films, Inc. v. Marvel Entertainment

Group, Inc., 952 F.2d 643, 651 (2d Cir. 1991).


                                           31
     Case 1:11-cv-00691-LAK-RWL   Document
             Case 18-2191, Document          2285-1 2452297,
                                    43, 12/10/2018,  Filed 08/05/19
                                                              Page40Page
                                                                    of 65 40 of 65




 B.     The District Court Improperly Modified the NY Judgment Injunction
        and Applied It To Authorize Otherwise Unwarranted and Abusive
        Discovery

        The district court clearly recognizes that it cannot find undersigned in

contempt of the NY Judgment, given the clear authorization to continue financing

efforts provided by the district court itself in the Clarification/Stay Opinion. In the

nine months since Chevron filed its Contempt Motion, undersigned has repeatedly

urged—begged even—the district court to rule on the merits under the original

injunction. See A273 (citing to ECT Nos. 1986, 2018, 2026, 2032, 2034, 2042, 2051,

and 2118). The district court has implicitly conceded that undersigned’s appreciation

of the authorization provided by the Clarification/Stay Opinion was reasonable.16

This means that contempt, which requires an injunction sufficiently clear and

unambiguous as to leave “no doubt in the minds of those to whom it was addressed

[as to] precisely what acts are forbidden,” Drywall Tapers & Pointers v. Local 530,

889 F.2d 389, 395 (2d Cir.1989), is plainly unavailable. The key consequence of this



16
     See, e.g., A252-53 (“THE COURT: . . . I understand what you think, Mr.
     Donziger, of the April 25th document said. I wrote it. I can read it. I think we
     may well have or there may well be a disagreement about what its significance
     is. I am sure there is. Certainly I know Mr. Mastro has a different view whatever
     it says and whatever it was could be construed as. I understand that.”); SPA123
     (“even if Donziger were correct that paragraph 5 of the 2014 injunction restrained
     him only from seeking to monetize or profit from his own interest in the
     Ecuadorian judgment,” this “arguably has become academic in consequence of
     the default judgment [the district court has now entered against] the non-
     appearing defendants”).
                                           32
  Case 1:11-cv-00691-LAK-RWL   Document
          Case 18-2191, Document          2285-1 2452297,
                                 43, 12/10/2018,  Filed 08/05/19
                                                           Page41Page
                                                                 of 65 41 of 65




central fact is that the non-compliance contempt claims should have been rejected

out of hand or dismissed on undersigned’s motion, such that the entire discovery

process that has unfolded while the district court is refusing to rule is ill-founded, as

well as being abusive and constitutionally problematic.

      By allowing discovery purportedly to investigate contempt claims that are

wholly unsupported by the original injunction, what the district court has really done

is to modify that injunction such that the non-compliance claims are plausible

enough to pursue in discovery. The constructive trust and anti-monetization terms

of the original injunction as understood by the Clarification/Stay Opinion can only

apply to proceeds on a collection; Chevron’s non-compliance claims, filed before

any collection, fail as a matter of law, full stop. There is no basis for discovery into

“whether the evidence ultimately will warrant a finding of contempt,” SPA120, if

contempt is not possible absent a non-existent collection. While the district court

continues to withhold the substance of its modified injunction for plainly strategic

reasons—Chevron’s discovery campaign against undersigned and other allies moves

ahead—the fact of the modification is undeniable.

      Similarly, the original injunction strictly applied the anti-monetization

provision   only    to   the   specific   interests   personal   to   undersigned     or

Camacho/Piaguaje—“their interests,” with emphasis by the district court. Other

interests remained “virtually unconstrained.” The lack of any evidence in the


                                           33
  Case 1:11-cv-00691-LAK-RWL   Document
          Case 18-2191, Document          2285-1 2452297,
                                 43, 12/10/2018,  Filed 08/05/19
                                                           Page42Page
                                                                 of 65 42 of 65




Contempt Motion that any enjoined interest was part of any actual or attempted

monetization should have been fatal to the motion, as it left the district court without

the baseline “factual content that allows the court to draw the reasonable inference

that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678. But

especially after the improper hearing only produced crystal clear evidence from

Chevron’s own witness that undersigned had never suggested involving his own

interest, supra at I.C; A209, the compliance claims should have been dismissed.

Instead, the district court flung open the doors for more wide-ranging and intrusive

discovery without a single word of explanation. Supra at I.C; SPA140. While the

district court’s failure to dismiss the contempt claims on this record was clearly

erroneous, infra at II.C, it also provides more evidence for the fact that the district

court had as a practical matter modified the injunction in the NY Judgment and was

authorizing discovery to investigate violations of something different than the

injunction interpreted in the Clarification/Stay Opinion.

      The district court’s modification of the injunction—even apart from the

unlawfulness that the modification achieves, see infra—was improper. Again, the

relevant inquiry here “is whether there has been such a change in the circumstances

as to make modification of the decree equitable.” Sierra Club, 732 F.2d at 257. The

district court effected the modification in secret through summary orders allowing

otherwise unwarranted discovery. It has articulated no basis whatsoever for a change


                                          34
  Case 1:11-cv-00691-LAK-RWL   Document
          Case 18-2191, Document          2285-1 2452297,
                                 43, 12/10/2018,  Filed 08/05/19
                                                           Page43Page
                                                                 of 65 43 of 65




in circumstances and its modification is a clear abuse of discretion.

      Once the modification was made evident by the district court’s authorization

of a hearing on Chevron’s “non-compliance” claims, undersigned was left in a

deeply precarious position. He was unable to ascertain whether both his prior

conduct and any ongoing conduct could reasonably be considered in violation of the

district court’s new but secret modified injunction. Under 28 U.S.C. § 2201(a), a

court may “declare the rights and other legal relations of any interested party seeking

such declaration, whether or not further relief is or could be sought.” In this Circuit,

“federal district courts must entertain declaratory judgment actions when the

judgment ‘will serve a useful purpose in clarifying and settling the legal relations in

issue’ or ‘when it will terminate and afford relief from the uncertainty, insecurity,

and controversy giving rise to the proceeding.’” Gonzalez v. J.P. Morgan Chase

Bank, N.A., 228 F. Supp. 3d 277, 286 (S.D.N.Y. 2017) (quoting Cont'l Cas. Co. v.

Coastal Sav. Bank, 977 F.2d 734, 737 (2d Cir. 1992)) (emphasis added).

      Undersigned’s need for declaratory relief was evident. The district court’s

new injunction allowed it to authorize wide-ranging discovery not only against

undersigned but also against any and all “non-parties” on the wide-open subject of

“compliance or non-compliance” with the still-unexplained new injunction.

SPA141. That discovery immediately began having the deleterious effects outlined

in Section I.D: harassment and intimidation of funders and supporters, the disclosure


                                          35
     Case 1:11-cv-00691-LAK-RWL   Document
             Case 18-2191, Document          2285-1 2452297,
                                    43, 12/10/2018,  Filed 08/05/19
                                                              Page44Page
                                                                    of 65 44 of 65




of information protected by associational rights under the First Amendment, a

chilling effect on protected speech and advocacy more broadly, and a massive theft

of time and effort from undersigned and others that should have been used to

continue to hold Chevron accountable and pursue justice for the Ecuadorian

communities in Canada and elsewhere. Whereas a finding of contempt or articulate

ruling on plausibility of the contempt claims would have opened a clear path for

appeal, the district court’s approach would allow Chevron to pursue its aims—

further demonization of undersigned and other advocates, with an ultimate objective

of forcing me quit my role as advocate on this matter—while inoculating the process

from appeal by hiding it under the rubric of ongoing “discovery” management. The

district court’s refusal to issue declaratory relief under these circumstances was a

clear abuse of discretion.17

        The district court’s modification was also an abuse of discretion because it


17
     Although the district court highlighted procedural objections to the claim for
     declaratory relief, it was not without power to grant the relief. Federal courts have
     “unique and substantial discretion” concerning claims for declaratory relief.
     Wilton v. Seven Falls Co., 515 U.S. 277, 286 (1995). “Declaratory judgments and
     injunctions are remedies, not causes of action,” Chiste v. Hotels.com L.P., 756 F.
     Supp. 2d 382, 406 (S.D.N.Y. 2010). Where the court already has jurisdiction, 28
     U.S.C.A. § 2201 requires only “the filing of an appropriate pleading.” The
     determination of what sort of pleading is appropriate lies squarely within the
     “unique breadth” of the Court’s discretion. Wilton, supra. Indeed, the district
     court had the power to construe undersigned’s declaratory relief claim as action
     for a declaratory judgment or as a motion for summary judgment on the contempt
     claim. Int'l Bhd. of Teamsters v. E. Conference of Teamsters, 160 F.R.D. 452,
     456 (S.D.N.Y. 1995).
                                            36
  Case 1:11-cv-00691-LAK-RWL   Document
          Case 18-2191, Document          2285-1 2452297,
                                 43, 12/10/2018,  Filed 08/05/19
                                                           Page45Page
                                                                 of 65 45 of 65




was in violation of the law of the case doctrine, stated as follows:

             The law of the case doctrine is usually considered to have
             two branches. The first—the so-called mandate rule—
             requires trial courts to follow an appellate court’s ruling
             on an issue in the same case. The second branch is more
             flexible but generally holds that a court should adhere to
             its earlier decisions in subsequent stages of litigation
             unless compelling reasons counsel otherwise.

Tomasino v. Estee Lauder Companies, Inc., 2015 WL 1470177, at *1 (E.D.N.Y.

Mar. 31, 2015). See also United States v. Quintieri, 306 F.3d 1217, 1225 (2d Cir.

2002) (“when a court has ruled on an issue, that decision should generally be adhered

to by that court in subsequent stages in the same case” unless “cogent and compelling

reasons militate otherwise”); In re FCC, 217 F.3d 125, 133 (2d Cir. 2000) (“the

terms of the mandate [must be] scrupulously and fully carried out and [] the inferior

court’s actions on remand [must] not [be] inconsistent with either the express terms

or the spirit of the mandate.”). A modification of the injunction by the district court

at this point in time violates both branches of the doctrine. First, the district court’s

narrow “confinement” of its injunctive relief clearly is a key part of the RICO

Affirmance and thus the mandate of that decision. Supra at I.B; cf. In re

MidAmerican Energy Co., 286 F.3d 483, 487 (8th Cir. 2002) (mandate

“encompasses everything decided, either expressly or by necessary implication” on

appeal). In their stay motion to the district court in response to the original

injunction, defendants argued powerfully that the NY Judgment’s effect swept far


                                           37
     Case 1:11-cv-00691-LAK-RWL   Document
             Case 18-2191, Document          2285-1 2452297,
                                    43, 12/10/2018,  Filed 08/05/19
                                                              Page46Page
                                                                    of 65 46 of 65




beyond the “confined” bounds the Second Circuit ultimately found to be so critical.

Defendants specifically argued that shutting down the litigation financing necessary

for enforcement actions would indeed “disturb[]” and effectively “invalidate” the

Ecuadorian Judgment. See, e.g., A91, A97, A99 (“Court’s order also immediately

enjoins defendants Camacho and Piaguaje from seeking to monetize the Ecuadorian

judgment-activity critical to their Ecuadorian counsel’s ability to raise funds to

litigate this action, any appeal of this action, and foreign enforcement actions”);

A113, A116; A123 (while the NY Judgment can “be read to permit monetizing the

Ecuadorian Judgment for the limited purpose of continuing to litigate this action or

an appeal ( or a foreign enforcement action) . . . the Ecuadorian Defendants are not

in a position to gamble on the correct interpretation of this Court’s Judgment”). Had

defendants not received the Clarification/Stay Opinion, they most certainly would

have made the same arguments on appeal and the RICO Affirmance panel would not

have been able to rely on “confine[d]” nature of the NY Judgment as it did.18 By


18
     The district court also entered a “default judgment” on April 23, 2018, purporting
     to enjoin several dozen Ecuadorian non-parties, including all the Ecuadorian
     named plaintiffs who had not volunteered, in exactly the same fashion as
     undersigned and Camacho/Piaguaje. ECF No. 1985. The entirety of the district
     court’s personal jurisdiction analysis consisted of dropping a footnote stating that
     the court “has personal jurisdiction over all of the Defaulted Defendants,
     substantially for the reasons stated in [Dkt.] 1977” (an incorrectly docketed
     Chevron brief). While the default judgment is plainly illegal and will only serve
     to continue the district court’s apparent mission of making U.S. courts appear
     arrogant and freewheeling in the eyes of other legal systems, it is not at issue in
     this appeal, nor would undersigned necessarily have standing to challenge it
                                           38
     Case 1:11-cv-00691-LAK-RWL   Document
             Case 18-2191, Document          2285-1 2452297,
                                    43, 12/10/2018,  Filed 08/05/19
                                                              Page47Page
                                                                    of 65 47 of 65




only now releasing the NY Judgment from its “confinement,” after affirmance, the

district court has undermined a premise foundational to the affirmance and thus

violate the command that a district court’s “actions on remand [must] not [be]

inconsistent with either the express terms or the spirit of the mandate.” In re FCC,

supra; In re MidAmerican Energy Co., supra.19

        Finally, the substance of the district court’s modification dramatically

transforms the nature of the relief and in this case and renders it unacceptable and

unconstitutional. Funds raised through contingency interests support the work on the

litigation and advocacy campaign in essentially three tracks: foreign enforcement

litigation; public advocacy, including in “soft law” human rights forums; and local




     given that it does not apply to him, nor has he been authorized by any of the
     supposedly enjoined defaulting parties to challenge it. Nonetheless, it is worth
     noting that the injunction in the default judgment, similar to the NY Judgment,
     poses no immediate threat of harm under the interpretation of the relevant terms
     as set out in the Clarification/Stay Opinion, because it would only apply to
     proceeds on a collection which has not happened yet. However, if the district
     court’s new and radically broader injunction were allowed to stand, the default
     judgment too would suddenly become an immediate threat that clearly “disturbs”
     and “invalidates” the Lago Agrio Judgment in violation of this Court’s mandate.
     This is another reason for this Court to insist that the district court adhere to its
     original interpretation of the NY Judgment.
19
     Because the Clarification/Stay Opinion fundamentally shaped the briefing in the
     case, whether or not the RICO Affirmance panel actually relied on opinion in
     shaping its view of the injunction’s “confinement” is irrelevant. However it is
     notable that Chevron itself cited to the docket and Westlaw versions of
     Clarification/Stay Opinion in its brief. No. 14-826, Doc. 215 (Oct. 1, 2014), at
     62.
                                            39
  Case 1:11-cv-00691-LAK-RWL   Document
          Case 18-2191, Document          2285-1 2452297,
                                 43, 12/10/2018,  Filed 08/05/19
                                                           Page48Page
                                                                 of 65 48 of 65




and global political organizing. This Court already has mandated that the district

court may not, however so much it wishes, enjoin foreign enforcement actions. That

being true, it would be a mockery of formalism to say the district court can still seize

every penny that would be used to pay for the counsel and costs necessary for such

an action. Everyone reading this brief—especially Chevron and its lawyers at Gibson

Dunn—knows that legal work doesn’t happen for free. Nor can the district court

constitutionally enjoin advocacy and organizing, even in support of what the district

court believes, contrary to four layers of Ecuadorian courts, to be a “fraudulent”

judgment. Having rendered its findings, the district court’s view is distressingly

reductionist: “the Ecuadorian judgment is a fraud and Donziger’s activities

extortionate.” SPA119. This leans perilously close to a worldview where courts, as

a matter of course in issuing their judgments, enjoin the losing party from ever-after

disagreeing or speaking out in dissent as to the court’s conclusion.

      Perhaps the reason courts are rarely as tempted as the district court to issue

“no public disagreement” injunctions stems not only from the district court’s ire but

from the fact that losing litigants rarely receive broad public support when they

complain openly about injustice delivered by U.S. courts. Society actually has a

fairly low tolerance for “sore losing.” But here, challenges to what U.S. courts have

done with the RICO case has been generating broad public support, with more

people than ever flocking to support the cause of the affected communities against


                                          40
  Case 1:11-cv-00691-LAK-RWL   Document
          Case 18-2191, Document          2285-1 2452297,
                                 43, 12/10/2018,  Filed 08/05/19
                                                           Page49Page
                                                                 of 65 49 of 65




Chevron. When average people see the abandoned oil pits in Ecuador and hear

Chevron say there is “no risk” to the surrounding communities, they get angry. When

they hear that Chevron merged of all Texaco’s assets into its upstream and

downstream operations but purported to dump all its liabilities into a shell company

via a “reverse triangular merger,” they get angrier. When they hear Chevron say that

it, not the sick and dying Ecuadorians, is the real hapless abused victim here, and

that its only remedy was to launch a two-billion dollar collateral ad hominem attack

on the lawyers in its home country courts, they get angrier still. When they hear that

Chevron’s chosen court decided it was okay to rely on testimony from an admittedly

corrupt “fact” witness to whom Chevron has improperly paid huge sums as the sole

direct evidence to support a “bribery” allegation, they tend to just write off the

district court’s actions in this case entirely. All this public reaction is probably deeply

disturbing to the district court, as it should be. But the Constitution prevents the

district court from seeking to “solve” its problem by stuffing a gag in undersigned’s

or anyone else’s mouth.


C.    The District Court Erred in Denying the Motion to Dismiss

      The task facing the district court on undersigned’s motion to dismiss was

simple. In the Clarification/Stay Opinion, the district court had worked hard to assure

defendants’ that their concern that the NY Judgment would have prohibit financing

appellate and collateral litigation was a non-starter. The NY Judgment only applied

                                            41
  Case 1:11-cv-00691-LAK-RWL   Document
          Case 18-2191, Document          2285-1 2452297,
                                 43, 12/10/2018,  Filed 08/05/19
                                                           Page50Page
                                                                 of 65 50 of 65




to proceeds on a collection; thus there was no threat to undersigned’s ability to be

paid non-contingency fees (notwithstanding the constructive trust placed over all his

assets “traceable” to the Judgment), nor the ability to raise funds from any interest

in the Judgment other than the interests of the three defendants. Indeed, the anti-

monetization provision in Paragraph 5 generally was intended only “to prevent

Donziger and [Camacho/Piaguaje] from avoiding the effect of the constructive trust

. . . [over] direct proceeds” set out in Paragraphs 1 and 2. Supra at I.A. While the

term “proceeds” was not defined, it could not be understood to include fees and

expenses paid to undersigned because undersigned was authorized to continue being

paid “just as he ha[d] been paid” in previous years. Id. “[A]s long as no collections

are made in respect of the Lago Agrio Judgment,” id., there are no “proceeds” subject

to the constructive trust, there is no basis to invoke the anti-monetization injunction

in Paragraph 5, and Chevron’s non-compliance allegations fail as a matter of law.

Similarly, the Clarification/Stay Opinion made clear that even when Paragraph 5

applies, it applies only to “interests” specific to undersigned or Camacho or Piaguaje.

Chevron produced zero evidence that such interests were ever involved in any

financing of judgment interests. Supra I.C. Its bad faith speculation that such

interests might have been involved was shot down by its own witness at the June 28

evidentiary hearing. Id. Under the familiar pleading standards, the district court was

left without “factual content [that would] allow [it] to draw the reasonable inference


                                          42
  Case 1:11-cv-00691-LAK-RWL   Document
          Case 18-2191, Document          2285-1 2452297,
                                 43, 12/10/2018,  Filed 08/05/19
                                                           Page51Page
                                                                 of 65 51 of 65




that [undersigned was] liable for the misconduct alleged,” Iqbal, 556 U.S. at 678

(2009), because Chevron has failed to provide “enough facts to state a claim to relief

that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007).

The district court’s denial of the motion to dismiss the non-compliance contempt

claims was plainly in error.

      The Court should find this error now in this appeal because in the

circumstances, the district court’s denial “satisfies the ‘collateral order’ exception

articulated in Cohen.” Bernard v. County of Suffolk, 356 F.3d 495, 501 (2d Cir.

2004); Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541, 545-46 (1949).

“Under the collateral order doctrine, a non-final order is appealable only if it

conclusively determines the disputed question, resolves an important issue

completely separate from the merits of the action, and is effectively unreviewable

on appeal from a final judgment.” Woods v. Rondout Valley Cent. Sch. Dist. Bd of

Educ., 466 F.3d 232, 235 (2d Cir. 2006). As set out above, the “merits” of the

contempt proceeding still ongoing below concern whether undersigned will be found

liable for violating a new, modified interpretation of the NY Judgment under which

the anti-monetization provision in Paragraph 5 potentially applies to transactions

involving interests in the Lago Agrio Judgment other than those of undersigned,

Camacho, and Piaguaje. Presumably undersigned will learn about the contours of

this new injunction when the district court finds him in contempt, or not, based on


                                         43
  Case 1:11-cv-00691-LAK-RWL   Document
          Case 18-2191, Document          2285-1 2452297,
                                 43, 12/10/2018,  Filed 08/05/19
                                                           Page52Page
                                                                 of 65 52 of 65




how his conduct aligns with the contours of the as-yet unknown new injunction. But

undersigned’s right to have his conduct assessed under the original injunction, as set

out in the Clarification/Stay Opinion, has been conclusively decided by the denial of

the motion and by the district court subjecting undersigned (and non-parties) to a

barrage of discovery that would not be warranted under a proper application of the

original injunction. The same right is also effectively unreviewable on a later appeal,

because undersigned will have already been subject to the discovery under

circumstances in which the discovery is not burdensome and distracting but effects

a violation of undersigned’s (and others’) First Amendment associational rights.


D.    The District Court’s Error Is Compounded By the Flagrantly
      Unconstitutional Nature of Chevron’s Discovery Campaign

      The constitutional problems with the discovery demanded by Chevron were

argued to the district court in a motion for protective relief filed. A160. The district

court denied the motion on June 27, 2018, SPA105, largely on the basis of yet more

ad hominem attacks on undersigned, see, e.g., SPA119 (“In short, the Ecuadorian

judgment is a fraud and Donziger's activities extortionate.”), combined with

characterizing Chevron’s established practice of discovery-based intrusion and

intimidation as Chevron merely “exercising its rights under the law.” SPA131. In so

deciding, the district court abused its discretion by ignoring critical factual

background and Circuit constitutional precedent. The constitutional violations that


                                          44
  Case 1:11-cv-00691-LAK-RWL   Document
          Case 18-2191, Document          2285-1 2452297,
                                 43, 12/10/2018,  Filed 08/05/19
                                                           Page53Page
                                                                 of 65 53 of 65




were utterly predictable under the circumstances but ignored by the district court

also underscore the importance of appreciating the district court’s refusal to dismiss

the non-compliance contempt claims as a Cohen collateral order that must be

reviewed in this appeal.

      “Supreme Court decisions establish that the First Amendment is implicated

by government efforts to compel disclosure of names in numerous speech-related

settings, whether the names of an organization's members, the names of campaign

contributors, the names of producers of political leaflets, or the names of persons

who circulate petitions.” Church of Am. Knights of the Ku Klux Klan v. Kerik, 356

F.3d 197, 202 (2d Cir. 2004). The use of court authority and discovery procedures

by a private litigant in a civil case to compel disclosure implicates the same concerns.

See, e.g., Arista Records, LLC v. Doe 3, 604 F.3d 110, 118 (2d Cir. 2010); Int'l Soc'y

for Krishna Consciousness, Inc. v. Lee, No. 75 CIV. 5388, 1985 WL 315, at *8

(S.D.N.Y. Feb. 28, 1985) (“Defendants’ interrogatories entail an extensive inquiry

into plaintiffs’ associations and their finances, and there is a strong interest in

maintaining the privacy of this information, particularly when the group’s causes are

unpopular.”)

      The associational rights at stake were first addressed in the seminal case of

NAACP v. Alabama, in which the Supreme Court held that disclosure could violate

First Amendment rights, at least where a party could show that “revelation of the


                                          45
  Case 1:11-cv-00691-LAK-RWL   Document
          Case 18-2191, Document          2285-1 2452297,
                                 43, 12/10/2018,  Filed 08/05/19
                                                           Page54Page
                                                                 of 65 54 of 65




identity of its [] members [could] expose[] these members to economic reprisal, loss

of employment, threat of physical coercion, and other manifestations of public

hostility,” because “compelled disclosure [would be] likely to affect adversely the

ability of [the party] and its members to pursue their collective effort to foster beliefs

which they admittedly have the right to advocate.” 357 U.S. 449, 462-62 (1958)

(“NAACP v. Alabama”); cf. id. at 462 (“Inviolability of privacy in group association

may in many circumstances be indispensable to preservation of freedom of

association, particularly where a group espouses dissident beliefs.”). From this

constitutional origin “has been derived a qualified privilege, which applies to

compelled disclosure of the identity of an association’s members or sympathizers.”

Krishna Consciousness, 1985 WL 315, at *8 (citing, inter alia, Gibson v. Florida

Legislative Committee, 372 U.S. 539, 544 (1963); Bates v. Little Rock, 361 U.S. 516,

523–24 (1960); Eilers v. Palmer, 575 F. Supp. 1259, 1261 (D. Minn. 1984). The

privilege applies equally to “compelled disclosure of the sources or uses of an

organization’s funds.” Id. (citing, inter alia, Buckley v. Valeo, 424 U.S. 1, 66 (1976)

(“the invasion of privacy of belief may be as great when the information sought

concerns the giving and spending of money as when it concerns the joining of

organizations, for [f]inancial transactions can reveal much about a person’s

activities, associations, and beliefs.”)). “Such chilling of expression is repugnant to

the First Amendment.” Citizens United v. Schneiderman, 882 F.3d 374, 381 (2d Cir.


                                           46
  Case 1:11-cv-00691-LAK-RWL   Document
          Case 18-2191, Document          2285-1 2452297,
                                 43, 12/10/2018,  Filed 08/05/19
                                                           Page55Page
                                                                 of 65 55 of 65




2018).

      Where the First Amendment rights and applicable privileges are implicated,

disclosure “should not be ordered unless it is substantially related to a compelling

governmental interest.” St. German of Alaska E. Orthodox Catholic Church v.

United States, 840 F.2d 1087, 1094 (2d Cir. 1988). In the case of private litigant

discovery requests proceeding under the authorization of the court, this means, at

minimum, that a “party must show that the information sought ‘is crucial to the

party’s case, or that it goes to the ‘heart of the claims.’” Krishna Consciousness,

1985 WL 315, at *8 (quoting Black Panther Party v. Smith, 661 F.2d 1243, 1268

(D.C. Cir. 1981), and Int'l Union v. Nat'l Right to Work, 590 F.2d 1139, 1152-53

(D.C. Cir. 1978)). See also id. (noting that “the courts have phrased the applicable

standard in different ways” but “have consistently emphasized the strictness of the

showing that the inquiring party must make”). First Amendment concerns may also

be addressed by narrowly tailoring discovery requests to eliminate or mitigate the

threat to associational rights. See, e.g., Local 1814 v. Waterfront Comm'n of New

York Harbor, 667 F.2d 267, 274 (2d Cir. 1981) (“[w]e approve the District Court's

modification of the subpoena to permit disclosure on a random basis of only 10%”

of the requested discovery).

      Undersigned and funders, supporters, and allies of the affected Ecuadorian

communities are all clearly “pursu[ing] [a] collective effort to foster beliefs which


                                         47
  Case 1:11-cv-00691-LAK-RWL   Document
          Case 18-2191, Document          2285-1 2452297,
                                 43, 12/10/2018,  Filed 08/05/19
                                                           Page56Page
                                                                 of 65 56 of 65




[they] admittedly have the right to advocate,” NAACP v. Alabama at 463. These

beliefs include not just the conviction of funders and supporters in the importance of

remediating the extant contamination at Chevron’s former operations sites in the

Ecuadorian Amazon, but their belief in the necessity of confronting certain root

causes—international and cross-cultural double standards, restrictive views of

corporate obligations, and a perceived lack of accountability within larger political,

legal, and economic structures—that allowed the contamination to happen in the first

place. As described in Section I.D and as detailed to the district court, A164-71,

Chevron has responded to this exercise of associational rights with a vicious

campaign of reprisals in the form of collateral litigation, public relations pressure

including outright “demonization,” and other judicial and extrajudicial retaliation

and harassment aimed directly at suppressing the protected associational speech of

funding, organizing, and spending. These reprisals were plainly aimed at “drying

up” support for the Aguinda case from specific funders, potential future funders, and

other types of supporters in the public discourse generally.

      Given Chevron’s history of reprisals, current and future allies and supporters

of the Aguinda case who have chosen to maintain their anonymity are properly

protected by the “qualified privilege which applies to compelled disclosure of the

identity of an association’s members or sympathizers.” Krishna Consciousness,

1985 WL 315, at *8. “[P]rivacy [of] group association” for such allies is truly


                                         48
  Case 1:11-cv-00691-LAK-RWL   Document
          Case 18-2191, Document          2285-1 2452297,
                                 43, 12/10/2018,  Filed 08/05/19
                                                           Page57Page
                                                                 of 65 57 of 65




“indispensable to preservation of [their] freedom of association,” NAACP v.

Alabama at 462. Chevron’s ‘non-compliance” discovery must be seen as what it is:

the immediate delivery of a new disincentivizing blow to dissuade current and

potential supporters from associating with undersigned and the Aguinda case

generally, and the platform for a potential new round of reprisals targeting the loose

coalition of advocates who have sought to hold Chevron accountable. The actual and

threatened harm is significant, concrete, and imminent. At one level, the harm of

Chevrons’ discovery campaign is its mere existence, because investors,

philanthropists, activists, service-providers, and other supporters are less likely to

associate with the Aguinda litigation and the larger Ecuadorian cause. While this

already-inflicted harm is partially irreparable, it can also be significantly mitigated

if this Court properly recognizes the First Amendment protections at stake, and

makes clear that future efforts to chill association rights with improper discovery

requests will not be tolerated.


E.    The District Court Abused Its Discretion by Looking Past Chevron’s
      Misconduct and Other Equitable Factors to Issue an Astronomical
      Award of Costs

      “Rule 54(d)(1) is phrased permissively . . . because it permits a court to refuse

to impose costs on the losing party at all.” Wilder v. GL Bus Lines, 258 F.3d 126,

129 (2d Cir. 2001). “Courts in this Circuit have recognized several grounds upon

which it is appropriate to deny costs to the prevailing party in an action.” AXA

                                          49
  Case 1:11-cv-00691-LAK-RWL   Document
          Case 18-2191, Document          2285-1 2452297,
                                 43, 12/10/2018,  Filed 08/05/19
                                                           Page58Page
                                                                 of 65 58 of 65




Versicherung AG v. New Hampshire Ins. Co., 769 F. Supp. 2d 623, 625 (S.D.N.Y.

2011) (citing Moore v. County of Delaware, 586 F.3d 219, 221 (2d Cir. 2009)). The

district court must consider “whether awarding costs would be ‘inequitable’ or

‘unfair.’” Id. But many of the “key” grounds identified by the Court in this regard

were utterly disregarded, distorted, or misapplied by the district court. While the

district court “has broad discretion in awarding costs,” L–3 Communications Corp.

v. OSI Sys., Inc., 607 F.3d 24, 30 (2d Cir. 2010), that discretion, like any other, “is

not unlimited.” Perdue v. Kenny A. ex rel. Winn, 559 U.S. 542, 558 (2010). Among

many other reasons, forcing a sole practitioner and human rights advocate to empty

out his life savings to an oil company that grosses $250 billion per year is an outrage

on its face and a clear abuse of discretion. The Court should vacate the district court’s

award of costs and the Supplemental Judgment.

      A “key” ground identified by the Court for potential unfairness that would

lead to not awarding costs is where “the losing party can demonstrate misconduct on

the part of the prevailing party.” AXA Versicherung, 769 F. Supp. 2d at 625. In

opposing the taxation of costs, undersigned focused in particular on the fact that

Chevron and its counsel had engaged in significant misconduct in the RICO

proceedings. While examples abound, undersigned focused on the excessive

payments made and benefits provided to “fact” witness Alberto Guerra, who was the

only witness at trial who testified to the existence of a “bribe” arrangement to


                                           50
     Case 1:11-cv-00691-LAK-RWL   Document
             Case 18-2191, Document          2285-1 2452297,
                                    43, 12/10/2018,  Filed 08/05/19
                                                              Page59Page
                                                                    of 65 59 of 65




“ghostwrite” the Lago Agrio Judgment. Undersigned cited materials indicating that

Guerra’s testimony had been forensically disproven by a digital analysis of the

issuing judge’s computers in chambers. ECF Nos. 1925, 1931, 1941. Although in

undersigned’s view Chevron and its counsel had committed misconduct just in

making the payments, see A126, Cert. Amicus, supra note 1 the now-proven falsity

of the testimony raises the possibility that Chevron and counsel knew that Guerra’s

testimony was false all along. In fact, such knowledge seems not just possible but

likely, given the record of how extensively and carefully Chevron lawyers and

investigators from Kroll, Stroz Friedburg, and other specialists all scrutinized

Guerra’s digital media, online accounts, and financial and other records, and

prepared him for 53 days for his RICO testimony.20 Undersigned argued that this

misconduct precluded an award of costs, or in the alternative, that the court must at

least allow undersigned to conduct a limited amount of discovery into what Chevron

knew and when regarding the Guerra perjury, in order “to make a record on the

factors that the law requires [the district court] to apply in exercise of its otherwise

broad discretion.” ECF No. 1931 at 3.

        The district court’s response was to dismiss this entire argument on purported

waiver grounds as follows:

               [A]lthough [undersigned] referred to Chevron’s payments
               to Guerra in his appellate briefs, he never made in the
20
     No. 14-826, Doc. 461-1 at 8.
                                          51
  Case 1:11-cv-00691-LAK-RWL   Document
          Case 18-2191, Document          2285-1 2452297,
                                 43, 12/10/2018,  Filed 08/05/19
                                                           Page60Page
                                                                 of 65 60 of 65




             Court of Appeals the argument that he now makes here –
             viz. that costs should be denied to Chevron because its
             actions with respect to Guerra were improper – although
             that argument too was available to him on direct appeal.

SPA56. Thus, the district court concluded, undersigned had “waived” the right to

argue the misconduct factor in his opposition to taxation.

      The district court’s conclusion is brutally unfair. The merits appeal in this

action was extraordinarily complex and overburdened, arising from a seven-week

trial with dozens of witnesses and thousands of exhibits, in the context of a litigation

marked by decades of prior and collateral proceedings. Appellant counsel identified

19 viable legal issues—so many that it prepared charts to try to guide the RICO

Affirmance panel in counsel’s reply. 14-826, Doc. 317 at 3-4. It was due to the

limited space available to properly address these strong legal arguments that

appellant counsel chose not to formally challenge the district court’s “fortress of

hundreds of pages of alternative findings and drive-by credibility determinations,”

14-826, Doc. 501-1 at 1 (although, as even the district court acknowledges,

undersigned also argued “at length” against the veracity of the district court’s

findings). Now the district court would hold that undersigned’s failure to add an

argument on the factors involved in a future costs application to that already

overburdened brief results in waiver. This is unreasonable, and in any event the

fairness that the district court must seek with its use of its discretion should confront

the circumstances at the time the award is sought. The district court should have

                                           52
     Case 1:11-cv-00691-LAK-RWL   Document
             Case 18-2191, Document          2285-1 2452297,
                                    43, 12/10/2018,  Filed 08/05/19
                                                              Page61Page
                                                                    of 65 61 of 65




seriously considered the misconduct allegations and either not awarded costs on

account thereof or allowed undersigned to take discovery sufficient to establish his

misconduct allegations.21

        The district court completely ignored a number of other arguments made by

undersigned in opposition to the taxation of costs. In particular, undersigned

explained in detail how Chevron had forfeited its right to certain special master fees

as costs, at least as an equitable and fairness matter, when it failed to timely seek

allocation of those fees under a very specific district court order requiring that

Chevron move for allocation “[w]ithin 14 days after the later of (a) the submission

of the special masters’ final billings and (b) the determination of any objections

thereto by Chevron.” ECF Nos. 1925, 1931, 1941 at 8-9. Chevron’s decision not to

move for allocation was strategic and not holding Chevron to account for its decision

at this point in time is unfair and prejudicial to undersigned, as argued in the

pleadings below. Undersigned also made highly detailed arguments regarding the


21
     There is no apparent limitation on where and when misconduct relevant to the
     equitable analysis must have occurred. Thus as argued below, the district court
     should have considered Chevron’s epic misconduct in Ecuador as yet another
     reason to avoid awarding costs to such a wrongdoer. While the district court
     excluded all environmental evidence and arguments from the RICO trial, the fact
     remains that Chevron is responsible for an horrific environmental and
     humanitarian catastrophe that and continues to inflict illness and death on the
     people of Ecuador to this day. Ecuadorian trial and appellate courts have also
     found that Chevron engaged in significant litigation misconduct in the Ecuador
     proceedings. The district court completely ignored this argument below, which
     constituted an abuse of discretion.
                                          53
  Case 1:11-cv-00691-LAK-RWL   Document
          Case 18-2191, Document          2285-1 2452297,
                                 43, 12/10/2018,  Filed 08/05/19
                                                           Page62Page
                                                                 of 65 62 of 65




relevance, for the required fairness and equitability analysis, of the clear evidence of

the bias of the special masters against undersigned in the conduct of their work and

Chevron’s broader abuse of the discovery process. ECF Nos. 1941 at 4-8. None of

the foregoing arguments were even mentioned in the district court’s cursory analysis.

The district court’s failure to even consider these arguments constituted an abuse of

discretion and require this Court to vacate the Supplemental Judgment.

      Finally, it is an abuse of discretion and a violation of undersigned’s Seventh

Amendment rights to order the undersigned, a sole practitioner who works out of the

kitchen of his two-bedroom apartment, to reimburse one of the world’s wealthiest

corporations nearly a million dollars in court costs incurred as part of the

corporation’s strategic collateral attack on undersigned’s work on an important

corporate accountability case. It just is, and any average person encountering the

facts of the situation, or this Court’s forthcoming decision in this appeal, knows it in

their bones. Certainly no jury would ever make such an award, and the Seventh

Amendment guarantees a jury to a defendant in a civil case so long as “the amount

in controversy shall exceed twenty dollars.” It may be that the law doesn’t typically

provide for jury consideration of costs because they are “equitable,” but costs are

supposed to be “limited to relatively minor, incidental expenses.” Taniguchi v. Kan

Pac. Saipan, 566 U.S. 560 (2012). Undersigned is unaware of any case where as

party sought costs of such magnitude as Chevron seeks here. There is also relevance


                                          54
  Case 1:11-cv-00691-LAK-RWL   Document
          Case 18-2191, Document          2285-1 2452297,
                                 43, 12/10/2018,  Filed 08/05/19
                                                           Page63Page
                                                                 of 65 63 of 65




in the fact that undersigned was denied a jury in this matter as a result of a strategic

gambit by Chevron two weeks prior to trial, in which it waived all damages against

undersigned to secure a bench trial in front of the judge who had been castigating

undersigned publicly since before the RICO proceeding even began. Supra note 4.

Chevron’s waiver was richly rewarded, ultimately with the RICO Opinion itself. In

fairness and equitability, Chevron must now face at least the minimal consequence

of not being able to pursue undersigned for damages effectively recast as claims for

fees and costs.


                                   CONCLUSION

      For the foregoing reasons, the district court’s Supplemental Judgment should

be vacated and the case should be remanded with instructions to dismiss Chevron’s

non-compliance contempt claims and to enforce the NY Judgment only as consistent

with the district court’s prior interpretation and this Court’s decision.


Dated: December 10, 2018                       Respectfully submitted,

                                                  s/    Steven R. Donziger
                                               Steven R. Donziger
                                               245 W. 104th Street, #7D
                                               New York, NY 10025
                                               (917) 566-2526
                                               sdonziger@donigerandassociates.com

                                               Pro se



                                          55
  Case 1:11-cv-00691-LAK-RWL   Document
          Case 18-2191, Document          2285-1 2452297,
                                 43, 12/10/2018,  Filed 08/05/19
                                                           Page64Page
                                                                 of 65 64 of 65




          CERTIFICATE OF COMPLIANCE WITH RULE 32(a)(7)

      I hereby certify that my word processing program, Microsoft Word, counted

13,921 words in the foregoing brief, exclusive of the portions excluded by Rule

32(a)(7)(B)(iii).


Dated: December 10, 2018                      s/    Steven R. Donziger
                                                   Steven R. Donziger
  Case 1:11-cv-00691-LAK-RWL   Document
          Case 18-2191, Document          2285-1 2452297,
                                 43, 12/10/2018,  Filed 08/05/19
                                                           Page65Page
                                                                 of 65 65 of 65




                         CERTIFICATE OF SERVICE

      I hereby certify that on December 10, 2018, I electronically filed the foregoing

Brief for Defendants-Appellant Steven Donziger with the Clerk of the Court of the

U.S. Court of Appeals for the Second Circuit by using the Appellate CM/ECF

system. All participants are registered CM/ECF users, and will be served by the

Appellate CM/ECF system.


Dated: December 10, 2018                         s/    Steven R. Donziger
                                                      Steven R. Donziger
